      Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 1 of 81




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION

SCOTT J. ISRAEL,

      Plaintiff,

v.                                             CASE NO.: 4:19cv576-MW/MAF

RON DESANTIS, in his capacity
as Governor of Florida, and
BILL GALVANO, in his capacity
as President of the Florida
Senate,

     Defendants.
______________________________/

                   ORDER GRANTING MOTIONS TO DISMISS

      In this due process case, Plaintiff, the former Sheriff of Broward County,

Florida, challenges the means by which he was removed from that office.

Defendants move to dismiss the complaint, on a variety of grounds. ECF Nos. 23 &

24.

      At this stage of litigation, this Court must accept as true the facts as alleged in

the complaint. See, e.g., Hishon v. King & Spalding, 467 U.S. 69, 73 (1984). Here,

in brief, is what Plaintiff says happened. On January 11, 2019, Defendant DeSantis

suspended Plaintiff by executive order on grounds of “neglect of duty and

incompetence in connection with two mass shooting events in Broward County,”
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 2 of 81




namely the 2017 Fort Lauderdale-Hollywood International Airport shooting and the

2018 Marjory Stoneman Douglas High School shooting. ECF No. 1 at 7; see also

ECF No. 2-1 (Executive Order 19-14). In his executive order of suspension,

Defendant DeSantis laid at Plaintiff’s feet the blame for several alleged operational

and organizational failures relating to the two shootings, which together resulted in

twenty-two deaths. Id. The Supreme Court of Florida upheld the suspension. Israel

v. DeSantis, 269 So. 3d 491 (Fla. 2019). Plaintiff invoked the Florida Senate’s power

to review his suspension and either reverse it or remove him permanently from

office. ECF No. 1 at 7.

      As provided by the Florida Senate’s rules, Plaintiff first had an adversarial

hearing before a Senate-appointed Special Master in which both Plaintiff and

Defendant DeSantis participated through counsel. Id. at 9–11. During this two-day

hearing, the parties had the opportunity “to present all relevant information and

evidence, cross-examine witnesses, and make argument” to the Special Master. Id.

at 10. Plaintiff introduced live testimony from four witnesses and deposition

transcripts of nine more, and between them Plaintiff and Defendant DeSantis

introduced more than fifty evidentiary exhibits. Id. The Special Master then

submitted a Report and Recommendation to the Florida Senate, recommending

Plaintiff be reinstated. Id. at 11. The Florida Senate referred the Report and

Recommendation to its Rules Committee for consideration, and the Rules

                                         2
      Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 3 of 81




Committee in turn scheduled a day-long public meeting for October 21, 2019. Id. at

12. In its scheduling letter, the Rules Committee specifically explained that the

meeting was “a meeting of the Rules Committee and not an evidentiary hearing.”

Id.

      On October 11, 2019—ten days before the Rules Committee meeting—the

Special Counsel to the Florida Senate advised Plaintiff and Defendant DeSantis that

they should submit any “new information” for the Rules Committee’s consideration.

Id.; see also ECF No. 86-10 at 2 (letter to Plaintiff’s counsel from Special Counsel,

copied to Defendant DeSantis’s counsel). This letter also informed the parties that

“[t]here is no statute or rule prohibiting the parties, or any other person, from

discussing the merits of any suspension case with an individual Senator.” Id.

Plaintiff objected to this alleged change in the Florida Senate’s rules, which

permitted consideration of information not presented to the Special Master and “ex

parte” communications between the parties and individual Senators. ECF No. 1 at

13. Before the Rules Committee meeting, Defendant DeSantis submitted two

supplemental investigative reports and an additional memorandum presenting new

argument beyond that presented to the Special Master. Id. Plaintiff claims the Rules

Committee considered this “new information” without providing him “any

meaningful opportunity to investigate, contest, or respond to the information.” Id.

at 14. Plaintiff also claims the Rules Committee considered “highly objectionable

                                         3
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 4 of 81




material” including, among other things, “an ‘alter-ego’ doctrine” that Plaintiff

alleges Defendant DeSantis never advanced before that point; allegations withdrawn

by Defendant DeSantis concerning a county radio system with which Plaintiff had

no connection; “assertions and arguments made by members of the public whose

information was not noticed to [Plaintiff];” and “unknown but admitted ex parte

communications by the Governor’s Office with individual Senators.” Id. at 14–15.

The Florida Senate then convened in special session and held a floor debate on

Plaintiff’s suspension, which Plaintiff alleges contained the same flaws as the Rules

Committee hearing. Id. at 15–16. At the conclusion of the debate, the Florida Senate

voted to permanently remove Plaintiff from office. Id. at 16.

      Plaintiff claims “the combined official actions of the Governor and Senate”

deprived him of due process of law by infringing on his property and liberty interests

in serving as Sheriff of Broward County. ECF No. 1 at 23, 26. Plaintiff seeks

declaratory and injunctive relief, and asks this Court to not just reverse the Florida

Senate’s decision to make his suspension permanent but to order that he be reinstated

into office. See generally ECF No. 1. Defendants move to dismiss the complaint

because, among other bases, it fails to state a claim for which relief can be granted,

because Plaintiff lacks standing to sue Defendant DeSantis, and because Defendant

Galvano is entitled to legislative immunity.




                                          4
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 5 of 81




      This Court understands why Plaintiff, believing the blame for numerous brutal

murders has been unfairly and undeservedly laid at his feet, might feel wronged. He

believes he was first scapegoated and then railroaded, without a fair chance to defend

himself. But the issue in this case is not whether Defendants made the right decision

in removing Plaintiff from office, and this Court is not a forum to relitigate the merits

of Plaintiff’s suspension and removal. The issue also is not whether the process

Plaintiff received was perfect or could have been fairer or more robust, nor whether

it conformed to Florida law. The sole issue before this Court is whether the process

Plaintiff alleges he received satisfies the requirements of the Due Process Clause.

      As explained below, having considered Defendants’ motions and Plaintiff’s

responses, and after hearing on March 27, 2020, this Court concludes Defendants’

motions are due to be GRANTED IN PART AND DENIED IN PART, but that

those portions due to be granted are dispositive of the case and therefore Plaintiff’s

complaint must be DISMISSED in its entirety.

                            Note on Procedural Posture

      This case is before this Court on Defendants’ motions to dismiss.               As

previously noted, this Court must, therefore, accept the well-pleaded facts of the

complaint as true for purposes of this motion, resolving any ambiguity—and making

any reasonable inferences—in Plaintiff’s favor. But the way Plaintiff has chosen to




                                           5
      Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 6 of 81




plead his case forces this Court into an unusual position, one that merits explanation

before proceeding further.

       Plaintiff’s complaint is a three-count, thirty-two-page document. ECF No. 1.

Plaintiff made the choice, however, to also include, incorporate, and refer to sixty-

one attachments to the complaint. See ECF No. 1-4 (table of attachments). Calling

these attachments voluminous would be putting it mildly. Together, they comprise

more than seven thousand pages of documents, ranging from the executive order

suspending Plaintiff, to the transcript of the Special Master hearing, the exhibits the

parties submitted during that hearing, the transcript of the Rules Committee meeting,

and the transcript of the Florida Senate’s floor debate. See ECF Nos. 2, 4, 7, 14–19,

and 61–90 (attachments to complaint).1 These attachments are considered part of

the pleadings and are therefore properly before this Court when considering the

instant motions. See Solis-Ramirez v. U.S. Dep’t of Justice, 758 F. 2d 1426, 1430

(11th Cir. 1985). In practical terms, therefore, Plaintiff filed a more than seven-

thousand-page complaint.




       1
           The attachments also include lengthy video recordings, such as those of the Special
Master hearing, the Rules Committee meeting, and the Florida Senate floor debate, as well as the
transcripts of those proceedings. Only two of the recordings provided in the attachments are not
transcribed; namely, the Special Master’s telephonic case management conference, ECF No. 2-20,
and the Special Master’s prehearing conference, ECF No. 4-10, which combined amount to
roughly an hour and a half of video. For the sake of convenience and ease of reference, this Court
will cite to a transcript where Plaintiff has provided one.
                                                6
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 7 of 81




      Plaintiff’s choice to plead his case in this way has an important legal

consequence. “Where there is conflict between allegations in a pleading and exhibits

thereto, it is well settled that the exhibits control.” Friedman v. Market Street Mortg.

Corp., 520 F.3d 1289, 1295 n.6 (11th Cir. 2008) (quoting Tucker v. Nat’l Linen Serv.

Corp., 200 F.2d 858, 864 (5th Cir. 1953)). “The classic example is when a plaintiff

attaches a document to his complaint but his allegations about what the document is

or says contradict the document itself.” Hoefling v. City of Miami, 811 F.3d 1271,

1277 (11th Cir. 2016). In other words, by choosing to include the entire record of

the suspension and removal proceedings as attachments to the complaint, Plaintiff

forces this Court into the unusual posture of having to accept his allegations as true,

and to draw all reasonable inferences in his favor, except to the extent the

attachments he has provided contradict his pleadings or foreclose those inferences.

If all that were before this Court were ECF No. 1, and nothing else, this Court’s

analysis of the pending motions might look different. But, because Plaintiff chose

to provide this Court with such a voluminous body of attachments, and because those

attachments are part of the complaint for purposes of the instant motions, Plaintiff

has forced upon this Court the obligation to defer to the contents of those attachments

where they conflict with his complaint.

      This Court provides this notation to clarify what it is and is not doing. This

Court is not converting the instant motions into a summary-judgment posture, which

                                           7
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 8 of 81




would entail providing the parties with prior notice and an opportunity to submit

additional facts. See Fed. R. Civ. P. 12(d) (providing that, if matters outside the

pleadings are presented, “the motion must be treated as one for summary judgment

under Rule 56. All parties must be given a reasonable opportunity to present all the

material that is pertinent to the motion.”). As explained above, the attachments

Plaintiff included with his complaint are not “outside the pleadings” at all, and so

Rule 12(d) does not apply here. Because the case is in a motion-to-dismiss posture

and not a summary-judgment posture, this Court does not ask whether a reasonable

finder of fact could conclude Plaintiff was entitled to relief, and it does not weigh

the evidence. Although in the course of analyzing Plaintiff’s allegations, this Court

may on occasion write that the attachments “show,” “reflect,” or “demonstrate” a

thing, or employ other such convenient terms, the reader should not be misled by

that choice of words into concluding this Court is finding facts or operating in a

summary judgment posture.         Rather, when this Court adopts those rhetorical

conveniences, it does so to avoid repeating ad nauseam the lengthy qualifying

statement that the attachments to Plaintiff’s complaint are allegations, though not of

the same legal character as the allegations in the text of the complaint itself. The

question for this Court to consider here is, has Plaintiff stated a claim for which relief

could be granted, accepting the well-pleaded facts as true to the extent they do not




                                            8
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 9 of 81




conflict with the attachments, and making all reasonable inferences in Plaintiff’s

favor to the extent they are not foreclosed by the attachments?

      With this unusual procedural posture in mind, this Court will now proceed to

analyze Defendants’ motions.

                Plaintiff Lacks Standing to Sue Defendant DeSantis

      Defendant DeSantis argues, in part, that Plaintiff cannot show redressability

as to him, and thus Plaintiff lacks standing to sue him. ECF No. 24 at 22–23. This

Court agrees.

      Implicit in Article III of the United States Constitution is the doctrine of

standing, which requires, among other things, that a decision in the plaintiff’s favor

will likely redress the injury at issue. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560

(1992) (explaining the doctrinal underpinnings and elements of standing). On the

facts of this specific case, there is no remedy this Court could order as to Defendant

DeSantis. Plaintiff’s complaint indicates any alleged violation of his due process

rights occurred only after the hearing before the Special Master, at which point

Plaintiff’s suspension was already fully consummated. During the March 27, 2020,

telephonic hearing, this Court specifically inquired whether Plaintiff alleged any due

process violation to have occurred before the Special Master issued his Report and

Recommendation, and counsel for Plaintiff answered in the negative. The remedy

for a denial of procedural due process is a do-over with sufficient process, not

                                          9
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 10 of 81




reversal with prejudice of the substantive decision that is the outcome of said

process. See McKinney v. Pate, 20 F.3d 1550, 1556–57 (11th Cir. 1994) (en banc)

(differentiating between violations of substantive due process, remedied by

restoration of the invaded interest, and procedural due process, remedied by

providing sufficient process). And it is axiomatic that the scope of the remedy a

court may order is limited to the extent of the injury the aggrieved party suffered.

See also Lujan, 513 U.S. at 571 (analyzing redressability in terms of “the . . . injury

in fact respondents complain of”).2

       Therefore, assuming Plaintiff were to prevail on the merits of every allegation

in his complaint, the most this Court could do would be to vacate the Florida Senate’s

prior removal decision and allow the Florida Senate to address Plaintiff’s issue a

second time in a way that satisfies the Due Process Clause. Defendant DeSantis

does not control that process, any more than a party appearing before a court controls

its procedure. He, like Plaintiff, is a party to that process, not the arbiter of it, and

this Court cannot redress any of the flaws complained of by granting relief against

Defendant DeSantis. Because a favorable judicial decision on Plaintiff’s claims



       2
          Plaintiff urges that the appropriate remedy for him is not that he receive sufficient process
but rather that he be outright reinstated. Plaintiff attempts to circumvent the complete absence of
legal authority supporting this contention by arguing that his case is “unique” and such relief is
therefore justified. Article III of the United States Constitution does many things, but it does not
give this Court plenary appellate jurisdiction over Florida’s suspension and removal process. The
reasoning behind Plaintiff’s prayer for relief is certainly unique, but it is without support in the
law.
                                                 10
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 11 of 81




against Defendant DeSantis would not redress Plaintiff’s injury, Plaintiff lacks

standing to sue Defendant DeSantis. See also id. (concluding the redressability

element was not satisfied because providing relief against the Secretary of the

Interior in that suit would not likely remedy the claimed injury).

      Notwithstanding Plaintiff’s lack of standing to sue Defendant DeSantis on the

facts of this particular case, it is important to clarify that circumstances could exist

in which a public official suspended pursuant to article IV, section 7(a) of the Florida

Constitution would have standing to sue the governor for a violation of procedural

due process. Defendant DeSantis’s argument that a gubernatorial suspension is not

a final action, and therefore a suspended public official would never have standing

to sue the governor who suspended them, see ECF No. 24 at 21, misses the mark.

Not only is a permanent deprivation not required to establish injury for due process

purposes, Reams v. Scott, No. 4:18cv154-RH/CAS, 2018 WL 5809967, at *2 (N.D.

Fla. Nov. 6, 2018) (Hinkle, J.) (citing Bailey v. Bd. of Cty. Comm’r of Alachua Cty.,

956 F.2d 1112, 1122 (11th Cir. 1992)), but it is not difficult to imagine realistic

circumstances in which a gubernatorial suspension could be permanent for all

practical purposes. See Reams, 2018 WL 5809967 at *1–*2 (granting relief where

the governor had suspended an official without a hearing and the Florida Senate had

not acted, leaving the official “suspended” for more than a year). Similarly, if the

governor were to suspend an official at such a time as to virtually guarantee that the

                                          11
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 12 of 81




Florida Senate would not sit—either in regular session or a special session—in time

to consider removing or reinstating that official before the end of their term in office,

that suspension would be effectively final. See Snipes v. Scott, No. 4:18cv580-

MW/CAS, 2019 WL 163352 (N.D. Fla. Jan. 10, 2019) (Walker, C.J.). Fair v. Kirk,

317 F. Supp. 12 (N.D. Fla. 1970), is not to the contrary. In that case, a three-judge

panel ruled the failure to accord a public official a hearing prior to their suspension

by the governor did not violate the Due Process Clause. Id. at 15 (explaining the

official “assert[ed] merely that the governor should have given him notice and an

opportunity to be heard before suspending him”). Fair had received a hearing before

the Florida Senate’s Select Committee on Executive Suspensions, which resulted in

his removal from office, and his due process challenge was centered on the

governor’s failure to grant him a hearing before his suspension. Id. at 14. The court

in Fair went on to explain that “[n]either Fair nor any other plaintiff in his position

suffers from irreparable harm as a result of the suspension,” id. at 17, but the court

explicitly conditioned that statement on the fact that a suspended official “may still

plead his case in the senate during removal proceedings.” Id. The plaintiff in Fair

had an opportunity to clear his name before the Florida Senate, and so the governor

was not required to accord him the protection of a pre-suspension hearing. But if

there is no removal proceeding, there is no opportunity to be heard, and the

deprivation is effectively permanent.

                                           12
    Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 13 of 81




      As far as the present case is concerned, however, Plaintiff cannot satisfy the

redressability element of standing as to Defendant DeSantis on any of the three

counts in the complaint. Accordingly, the complaint must be DISMISSED as

against Defendant DeSantis. Because the elements of standing are conjunctive, a

failure to show any one element is dispositive and this Court need not reach the issue

of whether Plaintiff can show injury-in-fact or causation. But see infra note 5.

                              This Case is Justiciable

      Although this Court has concluded this action must be dismissed in its entirety

as to Defendant DeSantis, his motion to dismiss also argues this case as a whole

presents a non-justiciable issue. ECF No. 24 at 23–26. Defendant DeSantis raises

the issue of justiciability in such an expansive way that it implicates this Court’s

ability to decide this case as to Defendant Galvano as well, even though Defendant

Galvano does not raise it. Therefore, because Defendant DeSantis puts into question

this Court’s ability to decide this case as a whole, this Court will address that

argument, even though it does not affect the resolution of Plaintiff’s claims against

Defendant DeSantis.

      Specifically, Defendant DeSantis asserts this case presents a non-justiciable

political question, but the substance of his argument does not implicate the political

question doctrine. “The nonjusticiability of a political question is primarily a

function of the separation of powers.” Baker v. Carr, 369 U.S. 186, 210 (1962).

                                         13
    Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 14 of 81




That is, “it is the relationship between the judiciary and the coordinate branches of

the Federal Government, and not the federal judiciary’s relationship to the States,

which gives rise to the ‘political question.’ ” Id. Instead, what Defendant DeSantis’s

argument implicates are principles of federalism and comity—which, despite its

homophone, is no laughing matter. These considerations spring from

      a recognition of the fact that the entire country is made up of a Union
      of separate state governments, and a continuance of the belief that the
      National Government will fare best if the States and their institutions
      are left free to perform their separate functions in separate ways. [. . .]
      [T]he concept [represents] a system in which there is sensitivity to the
      legitimate interests of both State and National Governments, and in
      which the National Government, anxious though it may be to vindicate
      and protect federal rights and federal interests, always endeavors to do
      so in ways that will not unduly interfere with the legitimate activities of
      the States.

Younger v. Harris, 401 U.S. 37, 44 (1971). Defendant DeSantis does not ask this

Court to abstain pursuant to Younger; nor could he in this context. See id. at 49–54

(explaining the applicability of Younger abstention). But Defendant DeSantis does

contend this Court should not even consider whether to interfere in Florida’s

suspension and removal process in the absence of extraordinary or exceptional facts.

In effect, Defendant DeSantis argues that, because the issue in this case is a state’s

procedure for removing a state official, and the facts are not shocking or extreme,

this Court should not intervene in Florida’s internal affairs. Defendant DeSantis

relies heavily on three cases for support, but that reliance is, in each instance,

misplaced.
                                          14
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 15 of 81




      First is Wilson v. North Carolina, 169 U.S. 586 (1898). In that case, as

Defendant DeSantis correctly points out, the Court stated that

      [t]he procedure provided by a valid state law for the purpose of
      changing the incumbent of a state office will not, in general, involve
      any question for review by this court. [. . .] The facts would have to be
      most rare and exceptional which would give rise in a case of this nature
      to a federal question.

Id. at 593. The Court also explained, however, that the rights of a state officeholder

“are to be measured by the statute and by the constitution of the state, excepting in

so far as they may be protected by any provision of the federal constitution.” Id. at

592. It went on to explain that federal jurisdiction would exist if the removal process

had involved

      such a plain and substantial departure from the fundamental principles
      upon which our government is based that it could with truth and
      propriety be said that, if the judgment were suffered to remain, the party
      aggrieved would be deprived of his life, liberty, or property in violation
      of the provisions of the federal constitution.

Id. at 596. In plain English, the government taking a person’s life, liberty, or

property without due process of law is such a ghastly wrong that the injured party

can seek relief in federal court, even though the party is a state official who has been

removed from office through a state-law procedure. Plainly, Wilson allows federal

courts to consider precisely the type of claims at issue in this case.

      Second is Taylor v. Beckham, 178 U.S. 548 (1900). In that case, the Court

considered whether the removal of an official by the Kentucky General Assembly

                                          15
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 16 of 81




violated “the guarantee of the Federal Constitution of a republican form of

government . . . and deprived [the people of Kentucky] of their political liberty

without due process of law.” Id. at 574. Unlike the present case, where this Court

has original jurisdiction over the cause of action as a federal question, ECF No. 1 at

4–5, Taylor was before the Supreme Court of the United States on a writ of certiorari

to the Kentucky Court of Appeals. 178 U.S. at 561. The Supreme Court ultimately

concluded it lacked jurisdiction to review the state court’s decision, citing Wilson

and explaining that a state’s highest court’s determination concerning “the

construction and validity” of a state law that “does but provide for the carrying out

and enforcement of the policy of the state with reference to its political and internal

administration . . . will generally be conclusive here.” Id. at 573. But the Court

again clarified, as it did in Wilson, that although it is “essential to the independence

of the states” that they regulate their own officeholders, they may only do so “except

so far as plainly provided by the Constitution of the United States.” Id. at 571. This

merely restates the well-known principle that, despite their considerable autonomy,

state governments may not violate the Constitution. See also U.S. Const., Art. IV,

§ 2 (providing the Constitution “shall be the supreme Law of the Land”). So, Taylor

does not support Defendant DeSantis’s argument, either.

      Third, and finally, is the Eleventh Circuit’s en banc decision in McKinney.

The claim in McKinney arose out of the alleged wrongful termination of a county

                                          16
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 17 of 81




employee, not the executive suspension of an elected public officer, and so the cases

would not be entirely on all fours even assuming Defendant DeSantis’s reading were

correct.   But that is beside the point, because Defendant DeSantis misreads

McKinney. Defendant DeSantis is correct that the Eleventh Circuit noted the

“appropriate forum” to resolve the underlying injury in that case was a state court

rather than a federal court; but it is error to suggest the Eleventh Circuit held,

implied, or even appeared to contemplate that statement as bearing on justiciability.

The Eleventh Circuit did state in McKinney that “the appropriate forum for

addressing McKinney’s claim is not federal court but a Florida state court,” but it

then went on to explain “that forum might well have prevented a violation of

McKinney’s procedural due process rights and thereby obviated the need for this

suit.” 20 F.3d at 1561. Thus, the Eleventh Circuit reasoned, its “next task [was] to

determine whether the procedure afforded McKinney satisfied constitutionally

mandated due process minima.” Id. The Eleventh Circuit identified Florida courts

as the proper forum for a separate, prophylactic state-law remedy which could have

removed the need for a federal due process lawsuit, and then went on to consider

McKinney’s due process claim on its merits. The Eleventh Circuit did not, in any

way, conclude public officials’ procedural due process claims were non-justiciable.

      In summary, then, the cases Defendant DeSantis cites do not support the

conclusion that Plaintiff’s claims are non-justiciable. If anything, they do the

                                         17
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 18 of 81




opposite by clearly demonstrating that, in the past, federal courts have considered

and ruled upon the merits of such claims. This Court concludes Plaintiff’s claims

are justiciable, and Defendant DeSantis’s motion is DENIED IN PART as to this

issue.

                         Legislative Immunity Not Applicable

         The last preliminary matter for this Court to address is Defendant Galvano’s

invocation of the doctrine of legislative immunity. Defendant Galvano contends the

decision to permanently remove Plaintiff from office was a legislative decision, and

therefore legislative immunity should apply to bar this lawsuit. This Court disagrees.

         It is true that state legislators, like national legislators, are immune from suit

for their legislative acts. Yeldell v. Cooper Green Hosp., Inc., 956 F.2d 1056, 1061–

62 (11th Cir. 1992) (collecting Supreme Court precedent on the subject). An act is

not, however, considered a legislative act for immunity purposes merely because the

actor is a legislator or legislature. Legislative immunity only applies to “acts

necessary to preserve the integrity of the legislative process”. United States v.

Brewster, 408 U.S. 501, 517 (1972).               Although each branch of government

presumptively exercises its own powers, the issue of whether actions taken by a

legislative body “are, in law and fact, an exercise of legislative power depends not

on their form but upon whether they contain matter which is properly to be regarded




                                             18
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 19 of 81




as legislative in its character and effect.” INS v. Chadha, 462 U.S. 919, 951–52

(1983).

       It is worth noting that, under Florida law, the removal of an elected official by

the Florida Senate is not considered a legislative act, but rather an executive one.

State v. Joughin, 138 So. 392, 395 (Fla. 1931) (explaining that “[t]he power of

removal [is] executive” and that it “takes the joint action of the Governor and the

Senate to remove an officer; the action of the Governor being limited to

suspension”).3 Although the question of whether legislative immunity applies in this

case is a question of federal law, and the characterization of the action in question

under Florida law is therefore of limited relevance, it is nonetheless useful to note

that federal law is harmonious with Florida law in eschewing strict formalism on this

subject for a more nuanced analysis of the use of official power.

       To return, because legislative immunity attaches only to legislative acts, this

Court must now determine whether, under federal law, the removal of an elected

official by the Florida Senate is a legislative act. The law teaches that “[t]he

essentials of the legislative function are the determination of the legislative policy

and its formulation and promulgation as a defined and binding rule of conduct.”



       3
          In his appearance before the Rules Committee, Defendant DeSantis’s counsel explained
the Senate’s removal proceeding was a use of executive power rather than legislative power. ECF
No. 90-2 at 116 (“The removal and reinstatement powers are is [sic] not in Article Three. It’s
actually in Article Four. So you are actually acting under executive authority when you are sitting
here today.”).
                                               19
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 20 of 81




Yakus v. United States, 321 U.S. 414, 424 (1944). Defendant Galvano is correct

that, to qualify as a legislative act, the action in question must be an

      integral part of the deliberative and communicative process by which
      [legislators] participate in committee and [other legislative]
      proceedings with respect to the consideration and passage or rejection
      of proposed legislation or with respect to other matters which the
      Constitution places within the jurisdiction of [the legislature].

Gravel v. United States, 408 U.S. 606, 625 (1972) (emphasis added). But Gravel is

not the end of the inquiry. The portion of that decision quoted above stands for the

proposition that the analysis is not a rigid and inflexible one. For example, it is not

sufficient to confer legislative immunity that the act in question be one the legislature

is constitutionally empowered to undertake, or legislatures would be immune from

any lawsuit other than a quo warranto-style challenge to an obviously illegal act. So,

mere assignment of the function to the legislature is not dispositive. Furthermore,

although a legislator casting their vote can be a legislative act, it is not always a

legislative act. It depends whether that vote was cast on legislation or on something

else. Smith v. Lomax, 45 F.3d 402, 405 (11th Cir. 1995) (“Our cases have recognized

that a legislator’s vote constitutes the act of ‘legislating,’ and thus cloaks the

legislator with immunity, if the vote is cast for or against the enactment of a law.”

(internal citations omitted)). In fact, the Eleventh Circuit has “expressly rejected the

argument that the act of voting, in itself, constitutes legislative action giving rise to

immunity.” Id. at 406 (citing Crymes v. DeKalb Cty., 923 F.2d 1482 (11th Cir.

                                           20
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 21 of 81




1991)). But Gravel also plainly allows legislative immunity to forestall lawsuits

arising out of other official actions of a legislator or legislature, beyond the strict

limits of voting on legislation. The Eleventh Circuit has explained “the reach of the

legislative immunity doctrine,” Smith, 45 F.3d at 406, in the following terms.

       A legislative act involves policymaking rather than mere administrative
       application of existing policies . . .. If the facts utilized in making a
       decision are specific, rather than general, in nature, then the decision is
       more likely administrative. Moreover, if the decision impacts specific
       individuals, rather than the general population, it is more apt to be
       administrative in nature.

Id. (quoting Crymes, 923 F.2d at 1485) (citations omitted) (alteration in original). 4

       Applying the above principles to the present case yields the conclusion that

legislative immunity does not apply here. The decision to remove or reinstate

Plaintiff was not legislation, and so the act of voting alone is not enough to trigger

legislative immunity. Furthermore, the facts involved in that decision were specific

to Plaintiff rather than general in nature. Finally, the decision’s direct impact was

specific to Plaintiff. Although one could argue it also had some broader effects on

       4
          During oral argument, Defendant Galvano argued these cases should be distinguished
because they addressed local government bodies which engage in both legislative and
administrative activities, wearing (so to speak) different hats at different times. This argument is
unpersuasive, as the cases do not make such a distinction, nor do they impose such a qualification
on their holdings. The precedent that binds this Court focuses on the nature of the action, not the
identity of the actor. Furthermore, state legislatures would be an odd exception to the rule, which
otherwise applies to the United States Congress, see Gravel, 408 U.S. at 625 (concerning a United
States Senator), and to local government bodies, see Smith, 45 F.3d at 403 (concerning a board of
county commissioners), whose authority is derived from and regulated by the state in the first
place. See Lowe v. Broward Cty., 766 So. 2d 1199, 1204 (Fla. 4th DCA 2000) (“As political
subdivisions of the state, counties ‘derive their sovereign powers exclusively from the state.’ ”
(quoting Hollywood, Inc. v. Broward Cty., 431 So. 2d 606, 609 (Fla. 4th DCA 1983))).
                                                21
    Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 22 of 81




the public at large, allowing the existence of such attenuated secondary and tertiary

effects to confer immunity would render the immunity analysis illusory, as virtually

any action by a legislature or legislator would have such effects to some degree.

Moreover, and most importantly, the decision was not, as Defendant Galvano

contends, “a discretionary, policy decision regarding the qualifications of a

constitutional officer to hold office.” ECF No. 23 at 7. The drafting of article IV,

section 7(a) certainly involved such decision-making, because the drafters of that

provision had to consider what kinds of conduct should disqualify an individual from

holding office. The decision to remove Plaintiff from office, however, did not

involve any such abstract considerations of generally applicable policy. It involved

only the question of whether Plaintiff fell into one of the enumerated categories. It

applied the general policy of Florida, as expressed in the Florida Constitution, to a

specific case—that of Plaintiff’s removal from, or reinstatement to, the office he

held. Legislative immunity does not prevent this lawsuit, and Defendant Galvano’s

motion is DENIED IN PART as to this issue.

             Plaintiff Has No Property Interest in Serving in Office

      The Fourteenth Amendment protects against deprivation of life, liberty, or

property without due process of law. U.S. Const. amend. XIV, § 1. Count I of the

complaint alleges Plaintiff was injured because he was deprived of a property

interest without due process. ECF No. 1 at 23–25. Count II alleges the same injury,

                                         22
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 23 of 81




but with respect to a liberty interest. Id. at 26–28. In Count III, Plaintiff seeks

combined injunctive relief for invasions of both liberty and property interests. Id. at

28–30. Defendants argue Count I and part of Count III should be dismissed because

Plaintiff cannot show he has been deprived of any property interest. 5 This Court

agrees.

        Federal law does not recognize an independent property right for public

officials to the offices in which they serve. Taylor, 178 U.S. at 577 (“In short,

generally speaking, the nature of the relation of a public officer to the public is

inconsistent with either a property or a contract right.”). A public official can,

however, have a property right in holding their office that the Due Process Clause

will protect, to the extent state law recognizes one. Bd. of Regents of State Colls. v.

Roth, 408 U.S. 564, 577 (1972) (“Property interests, of course, are not created by the

Constitution. Rather, they are created and their dimensions are defined by existing

rules or understandings that stem from an independent source, such as state

law . . . .”).

        In the past, Florida recognized such a right. In State v. Tedder, 143 So. 148,

149 (Fla. 1932), the Supreme Court of Florida held “persons appointed or elected to




        5
          Defendant Galvano raises this argument pursuant to Federal Rule of Civil Procedure
12(b)(6), while Defendant DeSantis characterizes it as a failure to satisfy the injury-in-fact element
of standing. In this context, it comes to the same thing—an inability to show a cognizable injury,
whether denominated as a lack of standing or a failure to state a claim, is fatal to Plaintiff’s claims.
                                                  23
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 24 of 81




public office have legal rights in the enjoyment of the tenure thereof which will

enable them to invoke appropriate judicial proceedings for their protection when

such rights are shown to have been illegally infringed upon or attempted to be

unlawfully taken away.” In 1976, however, Florida amended its state constitution

to add article II, section 8, which specifies that, in Florida, “[a] public office is a

public trust.” Since then, the Supreme Court of Florida has held “elected officials

have no property rights to the office to which they have been elected.” In re Senate

Joint Resolution of Legislative Apportionment 1176, 83 So. 3d 597, 662 (Fla. 2012)

(quoting In re Apportionment Law–1982, 414 So. 2d 1040, 1046 (Fla. 1982)).

Although neither of the above-cited apportionment decisions specifically references

article II, section 8 of the Florida Constitution, this conclusion is consistent with the

idea that the primary purpose of that provision “was to impose stricter standards on

public officials so as to avoid conflicts of interest.” Plante v. Smathers, 372 So. 2d

933, 936–37 (Fla. 1979). Of course, the Supreme Court of Florida

      does not intentionally overrule itself sub silentio. Where a court
      encounters an express holding from [the Supreme Court of Florida] on
      a specific issue and a subsequent contrary dicta statement on the same
      specific issue, the court is to apply [the Supreme Court of Florida’s]
      express holding in the former decision until such time as [the Supreme
      Court of Florida] recedes from the express holding.

Puryear v. State, 810 So. 2d 901, 905 (Fla. 2002). The Supreme Court of Florida

goes on to explain that, when such a conflict occurs, Florida’s district courts of

appeal should certify the matter as a question of great public importance for the
                                           24
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 25 of 81




Supreme Court of Florida to resolve. Id.; see also Art. V, § 3(b)(4), Fla. Const.

(granting the Supreme Court of Florida discretionary jurisdiction to review “any

decision of a district court of appeal that passes upon a question certified by it to be

of great public importance”). Notwithstanding the apparent conflict between Tedder

and Legislative Apportionment 1176, however, and according the greatest possible

respect to the Supreme Court of Florida’s pronouncement in Puryear, this Court

concludes the Supreme Court of Florida did not overrule itself sub silentio, but

rather—for this Court’s purposes in the present case—the intervening amendment

to the Florida Constitution removed any need for the Supreme Court of Florida to

do so. It would be strange indeed for this Court to conclude each specific provision

of the Florida Constitution only has legal force and effect once explicitly granted it

by the Supreme Court of Florida, a body whose jurisdiction is limited by that same

document. See generally Art. V, § 3, Fla. Const.

      In short, this Court concludes Plaintiff does not have a property interest in

holding office. In Florida law, as in federal law, public service is a privilege, not a

right. Therefore, Defendants’ motions to dismiss are GRANTED IN PART as to

this issue. Count I of the complaint is DISMISSED and Count III of the complaint

is DISMISSED IN PART to the extent it alleges the deprivation of a property right.




                                          25
    Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 26 of 81




                    Failure to State a Liberty Interest Claim

      Count II of the complaint, and the remaining part of Count III, allege

Plaintiff’s liberty interests were violated without due process. Defendant Galvano

argues Plaintiff has failed to state a claim. This Court agrees.

      “[W]here the State attaches ‘a badge of infamy’ to the citizen, due process

comes into play.” Wisconsin v. Constantineau, 400 U.S. 433, 437 (1971) (quoting

Wieman v. Updegraff, 344 U.S. 183, 191 (1952)). Such claims are known as

“stigma-plus” claims.

      Under this test, a plaintiff claiming a deprivation based on defamation
      by the government must establish the fact of the defamation “plus” the
      violation of some more tangible interest before the plaintiff is entitled
      to invoke the procedural protections of the Due Process Clause. In
      considering what satisfies the “plus” prong of this analysis, [courts]
      look[ ] to whether state action ha[s] significantly altered or extinguished
      a right or status previously recognized by state law.

Behrens v. Regier, 422 F.3d 1255, 1260 (11th Cir. 2005) (internal marks and

citations omitted). To state a claim for a procedural due process violation under the

stigma-plus doctrine, a plaintiff must allege not only that they have been

“stigmatized but also stigmatized in connection with a denial of a right or status

previously recognized under state law.” Id. (quoting Smith v. Siegelman, 322 F.3d

1290, 1296 (11th Cir. 2003)). The Eleventh Circuit has more fully described the

elements of a stigma-plus claim arising out of loss of government employment as

“(1) a false statement, (2) of a stigmatizing nature, (3) attending a governmental

                                          26
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 27 of 81




employee’s discharge, (4) [that was] made public, (5) by the governmental

employer, (6) without a meaningful opportunity for an employee name clearing

hearing.” Cotton v. Jackson, 216 F.3d 1328, 1330 (11th Cir. 2000) (quoting Warren

v. Crawford, 927 F.2d 559, 565 (11th Cir. 1991)).6

       Plaintiff has sufficiently alleged he has been stigmatized in a way that deprives

him of a previously recognized right or status under state law.7 In this case, no one

could seriously contend the label the State of Florida has attached to Plaintiff—that,

through incompetence and neglect of duty, he failed to prevent numerous brutal

murders and serious injuries—is not stigmatizing; and by operation of law, the

official affixing of that label to him deprived him of his office as Sheriff of Broward

County, a status he held which was recognized by state law after Plaintiff was duly

re-elected to that office in 2016. ECF No. 1 at 7. The only remaining question is,



       6
          This case is not a typical case of the loss of government employment. As this Court earlier
explained, the issue here is not that Plaintiff’s employment was terminated, but rather that he was
removed from his elected office. This case is not an employment case with a governmental
dimension, it is a governmental case with an employment dimension. Although this subtle but
significant difference will carry great importance in the analysis of whether Plaintiff has stated a
claim, this Court does not believe it makes application of the Cotton elements inappropriate, at
least in their spirit if not their exact wording. This Court would not conclude, for example, that
Plaintiff fails to state a claim because the Florida Senate is not literally his “employer.”
       7
          Defendant Galvano argues Plaintiff has only pleaded he was stigmatized by the general
conclusion that he was incompetent and neglectful of his duty, and has not identified a specific
false statement to that effect. Plaintiff has, however, incorporated into his complaint the executive
order of suspension, ECF No. 2-1, and the Florida Senate’s Report and Order concluding the
evidence supported that executive order and removing Plaintiff from office, ECF No. 90-6. In the
12(b)(6) context, this Court concludes Plaintiff has pleaded sufficient facts to identify a specific
statement that Plaintiff alleges is false and stigmatizing.
                                                27
    Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 28 of 81




based on the well-pleaded facts of the complaint and the information in the

attachments, has Plaintiff stated a claim that he was deprived of that status without

a meaningful opportunity to be heard and clear his name?

      The stigma-plus doctrine is founded on the principle that “[w]here a person’s

good name, reputation, honor, or integrity is at stake because of what the government

is doing to him, notice and an opportunity to be heard are essential.” Constantineau,

400 U.S. at 437. It is often far from clear, however, what the precise contours of

that notice and opportunity to be heard are in any given case. See Nash v. Auburn

Univ., 812 F.2d 655, 660 (11th Cir. 1987) (“What process is due is measured by a

flexible standard that depends on the practical requirements of the circumstances.”).

Under this framework, the issue in this case boils down to two deceptively simple

questions. First, what process was due under the circumstances? Second, based on

the allegations in the complaint and informed by the attachments to the complaint,

did the process Plaintiff claims he received fail to satisfy the requirements of the

Due Process Clause? This Court will begin by expositing the legal framework

applicable to procedural due process claims. Next, this Court will examine what

process Plaintiff claims to have received, supplemented by the attachments to the

complaint which control in the event of any conflict. This Court will then analyze

whether Plaintiff states a procedural due process claim as to any of those allegations.




                                          28
    Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 29 of 81




                          I. The Due Process Framework

      “The fundamental requirement of due process is the opportunity to be heard

at a meaningful time and in a meaningful manner.” Mathews v. Eldrige, 424 U.S.

319, 335 (1976). “The adequacy of the notice and the nature of the hearing vary

according to an ‘appropriate accommodation of the competing interests involved.’ ”

Nash, 812 F.2d at 660 (quoting Goss v. Lopez, 419 U.S. 565, 579 (1975)). Together,

the notice and hearing must “provide a meaningful hedge against erroneous action.”

Goss, 419 U.S. at 583. The notice must be “reasonably calculated, under all the

circumstances, to apprise interested parties of the pendency of the action and afford

them an opportunity to present their objections.” Memphis Light, Gas & Water Div.

v. Craft, 436 U.S. 1, 13 (1978) (quoting Mullane v. Cent. Hanover Tr. Co., 339 U.S.

306, 314 (1950)). Analysis of what process is due under a given set of circumstances

      generally requires consideration of three distinct factors: First, the
      private interest that will be affected by the official action; second, the
      risk of an erroneous deprivation of such interest through the procedures
      used, and the probable value, if any, of additional or substitute
      procedural safeguards; and finally, the Government’s interest,
      including the function involved and the fiscal and administrative
      burdens that the additional or substitute procedural requirement would
      entail.

Mathews, 424 U.S. at 335.

      It is important to again emphasize that the issue in this case concerns the Due

Process Clause, and nothing else. This case is not a question of analyzing whether

Plaintiff’s suspension and removal procedure conformed to the requirements of
                                         29
    Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 30 of 81




Florida law nor the procedural rules of the Florida Senate. In the first place,

adherence to the procedures provided by state law for an invasion of a protected

interest does not establish that the state provided due process. See Cleveland Bd. of

Educ. v. Loudermill, 470 U.S. 532, 541 (1985). By the same token, the failure to

adhere to a process identified in state law is not enough to show the state did not

afford due process. See Mitchell v. W.T. Grant Co., 416 U.S. 600, 610 (1974) (“Due

process of law guarantees ‘no particular form of procedure; it protects substantial

rights.’ ” (quoting NLRB v. Mackay Co., 304 U.S. 333, 351 (1938))). Put differently,

an individual cannot bootstrap the violation of a state procedural rule into a federal

due process claim, and the state cannot absolve itself of the obligation to provide due

process merely by independently providing some process. When it comes to due

process, state law is neither a floor nor a ceiling, neither a sword nor a shield. This

is the foundation this Court must stand upon as it applies the Mathews framework.

      Precedent can be a useful guide in applying Mathews, but the situation giving

rise to this case—suspension and removal of an elected official by two branches of

government—raises issues which do not ordinarily arise in everyday procedural due

process cases. Cases which do present analogous situations often do not provide

significant insight into what sort of procedures the Due Process Clause requires, but

instead only hold that a hearing of some sort is required; and some cases do not even

go that far.   Those cases are, therefore, of limited utility.       For example, in

                                          30
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 31 of 81




Constantineau, an individual prevailed on a stigma-plus claim after a city chief of

police posted stigmatizing public notices in every liquor-retailing establishment in

the city forbidding the sale or gifting of liquor to her, without any notice nor a

hearing of any kind. 400 U.S. at 435–37. Because no process at all was provided,

the Court in Constantineau did not discuss what process would have been sufficient.

In Behrens, the appellant brought a stigma-plus claim against Florida’s Department

of Children and Families, alleging it had “erroneously labeled him as a ‘verified’

child abuser, and that the presence of this stigmatizing information resulted in his

inability to adopt another child.” 422 F.3d at 1256. But the Eleventh Circuit

concluded the appellant failed to satisfy the “plus” element of the stigma-plus test,

because he could not establish he had a right, under Florida law, to adopt another

child, nor any right to have such an adoption application approved. Id. at 1261–62.

The Eleventh Circuit did not reach the issue of whether Florida had afforded

sufficient process, nor did it discuss what that process would have been under those

circumstances. Snipes involved executive suspension and removal of a Florida

elected official, but again—as the undersigned explained in that case—the plaintiff

had received no hearing at all, and this Court did not address the precise contours of

the process to which Snipes was entitled. 2019 WL 163352, at *4–*5. Reams also

arose out of the suspension of an elected Florida official, but the plaintiff in that case

also had, once again, received no opportunity for a hearing to clear his name. 2018

                                           31
    Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 32 of 81




WL 5809967, at *1. Judge Hinkle held due process required either reinstatement of

the suspended official, an opportunity for him to be heard by the governor, or an

“appropriate hearing” before the Florida Senate, which Judge Hinkle defined to

mean “an evidentiary hearing . . . conducted by the Senate, a Senate committee, or a

special master. Evidence may, at the Senate’s election, be taken in writing or

through witnesses; the rules of evidence need not apply.” Id. at *5. These cases

make clear that some sort of hearing is indeed necessary, but give little guidance as

to what form it must take.

      Other cases arise out of situations which bear little resemblance to the

situation here, save that a person alleges they were deprived of their rights without

adequate process. Nevertheless, what those cases have held the Due Process Clause

to require in those circumstances can give insight as to what might be necessary here.

      One such clear principle comes from Goldberg v. Kelly, 397 U.S. 254 (1970),

a case challenging the termination of welfare benefits without the right of cross-

examination. The Supreme Court explained that, “[i]n almost every setting where

important decisions turn on questions of fact, due process requires an opportunity to

confront and cross-examine adverse witnesses.” Id. at 269. The present case falls

in that category—as this Court explained in its analysis of legislative immunity, the

issue of whether to remove Plaintiff from office was primarily a question of fact, and

by any measure it was an important one. Cross-examination of adverse witnesses is

                                         32
    Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 33 of 81




therefore an important element of due process in Florida’s suspension and removal

procedure, with the scope of its application to be determined by the Mathews

interest-balancing framework.

      Nash is also helpful. Although the situation in Nash was quite different from

the one presented in this case, the procedural claims presented are similar. In Nash,

the appellants were suspended from their university after they were found to have

cheated on an exam. 812 F.2d at 656. The hearing on their academic dishonesty

was initially scheduled four days after the accusatory notice was provided, but

appellants received a continuance of two additional days. Id. at 657–58. They also

received a more specific notice of the charge and a list of potential witnesses against

them. Id. at 658. During the hearing before the student ethics board, the appellants

were allowed to question opposing witnesses through the non-voting chancellor of

the ethics board, to have the advice (though not the participation) of their attorney,

to call their own witnesses, and to present their own statements and defenses. Id. at

658. After being found guilty, the appellants made use of two levels of appeals. The

first appeal was to the dean of the School of Veterinary Medicine, who received the

report and recommendation of a faculty committee that had reviewed the record,

questioned the appellants, and received oral and written statements from them. Id.

at 659. The academic dean accepted the recommendation and upheld the board’s

decision, at which point the appellants took their final appeal to the dean of the

                                          33
    Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 34 of 81




university.   Id.   The university dean reviewed the case file and affirmed the

suspensions. Id.

      The appellants filed a lawsuit in federal court, alleging the procedures

afforded them prior to their suspension did not satisfy due process. Id. at 661. They

contended that “receiving the restated notice only one day before the . . . hearing

effectively denied them a meaningful opportunity to be heard.” Id. The Eleventh

Circuit disagreed, pointing out that the hearing took place six days after the initial

notice, that the appellants had been able to secure counsel and witnesses for their

defense in that time, and that in any event they had acquiesced to the timing without

objection. Id. at 661–62. The appellants also alleged the notice should have advised

them more fully “of the nature of the testimony to be presented against them [and]

of the facts underlying the charge of academic dishonesty,” and “that they were

entitled to a summary of the testimony expected” from the witnesses, including of a

statistician who gave expert testimony, “because only such notice would have

provided safeguards against their surprise at the testimony and would have ensured

them a fair opportunity to respond” by calling their own expert statistician witness.

Id. at 662. The Eleventh Circuit again disagreed, holding the appellants were not

entitled to notice or summaries of the testimony against them because they were

present throughout the entire hearing and able to confront that testimony. Id. at 662–

63. The Eleventh Circuit also explained cross-examination is important where

                                         34
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 35 of 81




credibility of a witness is at issue, but that due process allows other questions of fact,

such as those “where the proof is found in facts objectively discerned and not on

inference from personal observations,” to be disputed through the opportunity to

present evidence that, if believed, would contradict or disprove the testimony in

question. Id. at 664.

      Guided by these precedents, this Court must also acknowledge that the

elements of the Mathews analysis will be influenced by an unusual and weighty

consideration unique to this case. Certainly, Plaintiff alleges his reputation has

suffered considerable damage as a result of his having been declared incompetent

and neglectful of his duty. But this matter does not begin and end with Plaintiff, and

more is at stake than the loss of his job and reputation. As this Court explained

above, see supra note 5, this case does not present a normal loss-of-government-

employment stigma-plus claim. Plaintiff was an elected official, but the voters who

put Plaintiff into that office did not remove him from it. Rather, it was a different

group of elected officials—Defendant DeSantis and the Florida Senate—who

removed Plaintiff, using their own judgment to overturn the judgment of the electors

of Broward County. In considering the first element of the Mathews analysis,

therefore, this Court must remain mindful of the fact that the individual interest at

stake, the state-law right or status of which Plaintiff was deprived, is connected on a

deep level with the foundational functioning of our representative system of

                                           35
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 36 of 81




government.      The Florida Constitution provides that, under extraordinary

circumstances, the will of the voters may be overborne by the judgment of the

governor and the Senate; but the application of the Mathews analysis will be colored

by the fact that Plaintiff was an elected official, and thus the interest in question and

the risks inherent in an erroneous deprivation have greater dimension than they do

in an ordinary case. Furthermore, given that the decision in question involves the

removal of an elected official by other elected officials, the State’s interest in

providing meaningful procedure is correspondingly higher than it would be in many

other procedural due process cases.

      This Court will now examine Plaintiff’s allegations as presented in the

complaint and attachments thereto and will apply the Mathews framework to

determine whether Plaintiff states a claim.

                            II. Allegations and Application

      The process Plaintiff claims he received began with the issuance of Executive

Order 19-14, which suspended Plaintiff from office. ECF No. 2-1 (Executive Order

19-14). This executive order quoted section 30.07, Florida Statutes, as providing

that “sheriffs may appoint deputies to act under them who shall have the same power

as the sheriff appointing them, and for the neglect and default of whom in the

execution of their office the sheriff shall be responsible.” Id. at 1 (quoting § 30.07,

Fla. Stat. (2019)). The executive order went on to describe the operational failings

                                           36
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 37 of 81




of several of Plaintiff’s deputies, describing each as “acting on behalf of and in place

of [Plaintiff].” Id. at 2–3. It also faulted certain deputies for abuse of their discretion

to engage active shooters and charged that “the responsibility for the exercise of that

discretion falls upon the elected sheriff.” Id. at 3. Finally, it alleged Plaintiff had

failed to provide proper training for his deputies, “ha[d] not implemented proper

protocols to provide guaranteed access to emergency services, nor proper protocols

to have timely, unified command centers setup [sic] to control a crime scene.”

Id. at 5.

       After the executive order of suspension issued, but before the Florida Senate

made the final decision to remove Plaintiff permanently from office, Plaintiff

demanded—and received—a hearing on the allegations in the executive order of

suspension, which took place before a Special Master appointed by the Florida

Senate. On February 25, 2019, during the proceedings before this Special Master,

Defendant DeSantis supplemented the executive order of suspension with a bill of

particulars. ECF No. 2-8. This bill of particulars provided much richer detail than

the executive order of suspension. Concerning the January 6, 2017, airport shooting,

the bill of particulars alleged not that Plaintiff ought to have prevented the shooting

itself, but rather that “subsequent failures by [Plaintiff], and the deputies he is

responsible for, led to dozens of additional injuries and unwarranted chaos over the

next few hours.” Id. at 3. The bill of particulars discussed the multiple false alarms

                                            37
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 38 of 81




issued over law enforcement radio frequencies and referenced the link between these

miscommunications and “the loss of control during the event,” ultimately assigning

the blame to the Broward County Sheriff’s Office (BCSO) for “failure to ensure

proper incident command procedures.” Id. at 4–5. The bill of particulars claimed

BCSO did not adequately allocate personnel and resources to the airport, and stated

“[a]llocation of staff and resources is purely a responsibility that falls onto the

elected sheriff.” Id. at 6. Moving on to the Marjory Stoneman Douglas High School

shooting, the bill of particulars incorporated by reference the entirety of the Initial

Report of the Marjory Stoneman Douglas High School Public Safety Commission

(Initial Report), issued on January 2, 2019. Id. Like the executive order of

suspension, the bill of particulars repeatedly referenced Plaintiff’s responsibility for

the acts and omissions of his deputies both in the time leading up to the Marjory

Stoneman Douglas High School shooting and the events during and after the

shooting. See, e.g., id. at 6, 10. The bill of particulars states section 30.07, Florida

Statutes, “places responsibility for the actions and negligence of appointed deputies

solely onto the elected sheriff,” id. at 7, identifies numerous failings by BCSO

deputies, and assigns ultimate responsibility for those failings to Plaintiff. See, e.g.,

id. (describing the actions of Deputy Scot Peterson and seven other BSCO deputies).

It alleges Plaintiff failed to implement proper training in response to active assailants

for BCSO deputies. Id. at 9.

                                           38
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 39 of 81




      The bill of particulars then goes on to identify numerous “specific charges.”

Id. at 11. These allege Plaintiff “neglected his duty and/or was incompetent in” (1)

failing to conserve the peace in Broward County, required by section 30.15, Florida

Statutes; (2) the “negligence of the deputies he appointed” who responded to the

Marjory Stoneman Douglas High School shooting, referencing section 30.07,

Florida Statutes; (3) failure to protect the lives of the five victims of the airport

shooting; (4) failing to protect the victims injured in the airport shooting due to the

“chaos and confusion” which followed it, causing further “avoidable” injuries; (5)

failing to provide appropriate staffing at the airport; (6) failing to provide appropriate

training for an active shooter situation at the Fort Lauderdale airport; (7) failing to

provide sufficient policies “for establishing incident command to provide effective

response and communication during mass casualty/active shooter situations;” (8)

failing to protect the lives of the Marjory Stoneman Douglas High School shooting

victims; (9) failing to require his deputies to engage the shooter in that incident; (10)

failing to provide appropriate active shooter training to deputies and thus failing to

be a conservator of the peace; (11) giving discretion to his deputies not to engage an

active shooter; (12) failing to properly develop “frequent training requirements” for

deputies; (13) failing to adequately staff the BCSO Airport District with competent

deputies; and (14) failing to staff the School Resource Officer program with

competent deputies. Id. at 10–14.

                                           39
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 40 of 81




       The Special Master provided the parties with an opportunity to engage in a

prehearing and discovery process akin to that found in most civil lawsuits. The

Special Master’s process allowed Plaintiff the ability (and the time) to gather and

introduce voluminous evidence, see ECF Nos. 61–82; subpoena witnesses, take

several depositions and introduce them into the record, see ECF Nos. 2-25 (letter

from Special Master re: subpoenas), 83-1–83-8 (deposition transcripts); have

prehearing conferences and exchange witness and exhibit lists, see generally ECF

Nos. 2 & 4; see also ECF No. 7-4 (Plaintiff’s updated exhibit list); submit prehearing

bench memoranda on a variety of subjects, ECF Nos. 4-1, 4-2, 4-8, 7-2, & 7-3; have

counsel appear, question witnesses, and present argument to the Special Master, see

generally ECF Nos. 84-1, 84-2, 85-1, & 85-2 (transcripts of final hearing before

Special Master); present the testimony of live witnesses during the hearing, ECF No.

1 at 10; and to cross-examine any opposing witnesses, see, e.g., ECF No. 84-2 at 217

(cross-examination of Plaintiff’s witness Dale by Defendant DeSantis’s counsel).8

       After the hearing, the parties submitted proposed recommended orders to the

Special Master, ECF Nos. 86-2 & 86-3, with Plaintiff submitting his proposed

recommended order eight days after Defendant DeSantis submitted his own. The




       8
          See also ECF No. 90-2 at 58 (Special Master, in response to a question from the Rules
Committee, stating “either of the parties could call as many witnesses as they wanted to call, and
I didn’t have any kind of a benchmark for, you know, who they could call or who they couldn’t
call”).
                                               40
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 41 of 81




Special Master then submitted a detailed Report and Recommendation to the Florida

Senate, concluding enough evidence existed to support a prima facie case for

suspension but recommending Plaintiff be reinstated. ECF No. 86-4.

       The Rules Committee of the Florida Senate then scheduled a public meeting

for presentation of the Report and Recommendation, “comment” from counsel for

both Plaintiff and Defendant DeSantis who were each allotted twenty minutes to

speak in addition to time to answer questions, and public testimony. ECF No. 86-5;

see also ECF No. 86-9 (letter from Rules Committee Chair to counsel for the

parties).9 Ten days before the Rules Committee meeting, and in response to an

inquiry from Plaintiff’s counsel, the Special Counsel to the Florida Senate informed

the parties there was “no statute or rule prohibiting the parties, or any other person,

from discussing the merits of any suspension case with an individual Senator” and

also inviting the parties to submit any “new information” they possessed for

consideration by the Rules Committee. ECF No. 86-10. Four days later—and thus

six days before the hearing—Defendant DeSantis then submitted the affidavit of

Danielle Terrell, Executive Director of the Commission for Florida Law

Enforcement Accreditation, together with several attached investigative reports and




       9
         As it turned out, Plaintiff and Defendant DeSantis each received twenty-five minutes to
present their cases, because Defendant DeSantis’s presentation ran over and the Rules Committee
granted Plaintiff extra time to ensure both parties received equal time. ECF No. 90-2 at 226.

                                              41
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 42 of 81




other documents, the whole of which totaled approximately six hundred pages. ECF

Nos. 87–89.10 Plaintiff objected, arguing that the presentation of new evidence

violated the Florida Senate’s previously established procedure and denied Plaintiff

any meaningful opportunity to investigate or confront the new information. ECF

No. 86-13.11 On October 14, 2019, the Special Counsel informed the parties the

Florida Senate had “become aware, and is in possession, of information” related to

Plaintiff’s suspension and potential removal “through documentation related to the

Marjory Stoneman Douglas Commission [sic] High School Public Safety

Commission.” ECF No. 86-11. It turned out the documentation in question was a

report from the Florida Department of Law Enforcement, Office of Executive



       10
           During the Rules Committee meeting, counsel for Defendant DeSantis clarified that
Defendant DeSantis submitted this affidavit to refute a contention in Plaintiff’s proposed order to
the Special Master that the Broward County Sheriff’s Office lost its accreditation only after
Plaintiff’s suspension and once Plaintiff’s successor had been appointed, and thus the accreditation
issue did not involve Plaintiff’s tenure in office. ECF No. 90-2 at 148–49. Defendant DeSantis’s
counsel explained that the loss of accreditation occurred after the Special Master hearing, and “we
looked at it and we thought it was better to have a more full record, since there were representations
about that accreditation and the cause for that deaccreditation.” Id. at 149. Rather than new
evidence being deliberately withheld and then submitted after the time to respond had passed,
therefore, the attachments to the complaint show this was newly discovered evidence not
previously available. The attachments therefore reflect that Plaintiff not only had the opportunity
to respond to it before the Rules Committee, but that Defendant DeSantis only submitted it in the
first place as a response to argument Plaintiff presented.
       11
           Plaintiff’s objection letter to the Special Counsel refers to an “October 17, 2019, letter
outlining that the parties may present additional evidence to the Florida Senate not previously
considered by the Special Master.” ECF No. 86-13 at 2. No October 17, 2019, letter is attached
to Plaintiff’s complaint. The only letter from the Special Counsel informing the parties they may
submit additional information is the October 11, 2019, letter to that effect, which was sent to the
parties via email rather than physical post. ECF No. 86-10.

                                                 42
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 43 of 81




Investigations, which—though not submitted to the Florida Senate by the parties12—

was publicly available. ECF No. 86-12 (memorandum to Senators from Defendant

Galvano). On October 18, 2019, Defendant DeSantis submitted an additional

memorandum to the Rules Committee, arguing among other things that “[b]ecause

of their expansive powers, Sheriffs are directly responsible for the actions of their

deputies.” ECF No. 90-1 at 4 (emphasis removed).

       Next came the public meeting of the Rules Committee. The main body of the

complaint alleges the

       Rules Committee considered additional highly objectionable material
       including (1) references to out-of-state decisions concerning the duties
       and responsibilities of sheriffs under circumstances and procedures not
       applicable to Florida suspension[s] and removals, (2) consideration of
       an “alter-ego” doctrine that was never advanced by the Governor . . .
       (3) holding Sheriff Israel responsible for the failures of the Broward
       County emergency radio system despite the Governor having
       withdrawn that allegation from the suspension decision, (4)
       consideration of a purported no[-]confidence vote of the Broward
       Sheriff’s Office police union that was never made a part of the Special
       Master proceedings or included within the Governor’s bill of
       particulars, (5) separate and undisclosed “research” by members of the
       Florida Senate, (6) personal (and factually incorrect) assertions and
       arguments made by members of the public whose information was not
       noticed to Sheriff Israel who had no opportunity to adduce corrective
       or countervailing information, and (6) [sic] unknown but admitted ex
       parte communications by the Governor’s Office with individual
       Senators that were never disclosed to Sheriff Israel and the content
       thereof was never made a part of the public record.
       12
          Plaintiff’s complaint includes lengthy quotations from the Florida Statutes, including a
provision stating, “[n]othing herein shall prevent the Senate or its select committee from making
its own investigation and presenting such evidence as its investigation may reveal.” ECF No. 1 at
17 (quoting § 112.43, Fla. Stat. (2019)).

                                               43
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 44 of 81




Id. at 14–15.

        The attachments to the complaint provide additional detail. This Court will

focus on those portions relevant to the supposed procedural failings Plaintiff

identifies.

                                 Non-Florida Cases and “Alter Ego”

       Plaintiff’s first two points are intertwined with one another.                          During

questioning of the Special Master and the parties’ attorneys, members of the Rules

Committee discussed the legal status of Florida’s sheriffs vis-à-vis their deputies,

and referenced both decisions of Florida courts and decisions from states other than

Florida.13 The launching point for these discussions was the question of how section

30.07, Florida Statutes, affects the “unique and special relationship between a sheriff



       13
          During his questioning of the Special Master, Senator Bradley stated that, “[i]n looking
at case law, I see that there literally are statements in our Florida laws that say ‘The sheriff and his
deputy are one in [sic] the same. A deputy is the sheriff’s alter ego and has all of the sheriff’s
sovereign powers.’ ” ECF No. 90-2 at 42. Senator Bradley did not identify the cases, but this
statement appears to be a combination of language quoted from two cases. See Mendez v.
Blackburn, 226 So. 2d 340, 344 (Fla. 1969) (“It is generally held that the Sheriff and his deputy
are one and the same person and that the acts of the deputy may be imputed to the Sheriff.” (quoting
Holland v. Mayes, 19 So. 2d 709, 710 (Fla. 1944) receded from in part on other grounds, Mendez,
226 So. 2d at 344)); Tanner v. McCall, 625 F.2d 1183, 1186 (5th Cir. 1980) (interpreting section
30.07, Florida Statutes, to mean “[a] deputy is the sheriff’s alter ego and has all the sheriff’s
sovereign powers, except the power to appoint other deputies. A deputy’s actions are those of the
sheriff and the sheriff is civilly liable for those actions[.]” (citing Blackburn v. Brorein, 70 So. 2d
293, 298 (Fla. 1954)). Of course, at the time Tanner was decided, the modern Eleventh Circuit
was part of the Fifth Circuit, so Tanner binds this Court. See Bonner v. City of Pritchard, 661
F.2d 1206, 1207 (11th Cir. 1981) (holding all decisions of the Fifth Circuit issued before the close
of business on September 30, 1981, are binding precedent in the Eleventh Circuit).

                                                  44
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 45 of 81




and his deputies.” ECF No. 90-2 at 42. In response to questions, the Special Master

explained he interpreted section 30.07 as relating only to tort liability, not for

purposes of executive suspension and removal. Id. at 42–43. A Senator clarified

that section 30.07 was drafted in 1868 and amended only once, in 1927, a time when

“there [were] only eighty-five people living in Miami, Palm Beach, and Broward

County at the time, and so I think that speaks a little bit of the how, what, where,

when, and why of that statute.” Id. at 66.

       During his presentation, Defendant DeSantis’s counsel argued “the law makes

[Plaintiff] responsible for the acts of his deputies.” Id. at 121. “Sheriffs,” he

explained, “are different” from other elected officials. Id. at 123. Not only do they

have sweeping powers “to take your liberty, to take your property, and in some

circumstances use force, even deadly force, and take your life,” but section 30.07

means a sheriff “can delegate all that power to his deputies.” Id. at 124. 14 Defendant

DeSantis’s counsel discussed Florida case law and “longstanding common law” on

the subject, which was also referenced in some of the cases he discussed. Id. at 124–


       14
          Defendant DeSantis’s October 18, 2019, memorandum to the Rules Committee did not
cite any cases from states other than Florida. See generally ECF No. 90-1. Defendant DeSantis’s
proposed recommended order submitted to the Special Master cites United States v. Markland,
635 F.2d 174 (2d Cir. 1980), as relevant to the meaning of “conservator of the peace,” but cites no
other cases from outside Florida. ECF No. 86-2 at 50. Plaintiff’s proposed recommended order
also avoided citing non-Floridian cases, though it did reference five “[r]ecent mass shooting
events” which Plaintiff argued “underscore[ ] that law enforcement must be ready for the
unexpected,” four of which occurred outside Florida and three of which postdated the shootings
forming the basis for Plaintiff’s suspension and removal. ECF No. 86-3 at 28.

                                               45
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 46 of 81




26; see also Mendez, 226 So. 2d at 342 (citing Swenson v. Cahoon, 152 So. 203 (Fla.

1933)). In response to a question, Defendant DeSantis’s counsel argued section

30.07 applied to situations beyond questions of tort liability and referenced the

concurring opinion of Justice Muñiz in Israel, 269 So. 3d at 497, in which three other

Justices joined, as supporting that position.              ECF No. 90-2 at 139–40.               The

questioning Senator then followed up by expressing skepticism of the idea that

section 30.07 applied only to questions of tort liability and referenced

       the research [of] which I am aware, [from] numerous other states,
       determining that this does apply to matters other than tort liability, and
       that they have held in Wisconsin . . . a sheriff in contempt for the actions
       of his deputies, they have removed a sheriff from office pursuant to a
       statute constitutional provision [sic] dealing with neglect of office, and
       in so doing have applied the same standard as [s]ection 30.07 in the
       common law . . ..

Id. at 141.15 Later, a different Senator asked Defendant DeSantis’s counsel whether

there was a Florida case other than Mendez bearing on whether section 30.07 applied

in the context of a removal proceeding, and specifically referenced the

aforementioned Wisconsin cases. Id. at 211. “The case that you’re talking about



       15
          The record is ambiguous, but it appears this Senator referred to several Wisconsin cases,
each of which dealt with a different situation involving sheriffs, rather than a single case dealing
with one very troubled sheriff. See, e.g., State v. Parisi, 321 N.W.2d 366, 366 (Wisc. Ct. App.
1982) (“A deputy has been said to be the vice-principal or alter ego of the sheriff and not his agent,
servant or employee.” (citing State ex rel. Cain v. Corbett, 69 S.E.2d 20 (N.C. 1952)); State ex rel.
Mann v. Brophy, 38 Wis. 413, 424 (Wis. 1875) (holding a state sheriff could be subject to criminal
contempt proceedings “for a willful neglect of duty” such as failure to execute a court-ordered
levy). Later in the meeting, the same Senator referenced Brophy. ECF No. 90-2 at 254.

                                                 46
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 47 of 81




doesn’t really exist in Florida,” Defendant DeSantis’s counsel responded, “because

courts do not review the work of the Senate. [. . .] So that case won’t be out there,

to my knowledge. I can’t point to a case, because that’s not a case that they would

normally take up.” Id. at 211–12.

       Senators also asked Plaintiff’s counsel about these subjects. One line of

questioning began with a Senator asking Plaintiff’s counsel whether section 30.07

extended to subjects other than tort liability, to which Plaintiff’s counsel responded

“the individual actions of deputy sheriffs cannot be . . . attributable to . . . the sheriff

for purposes of constitutional suspension and revocation based on incompetence or

neglect of duty.” Id. at 253. “And how,” the Senator then asked, “do you square the

lack of any kind of limitation [in the statute] as to that?” Id. at 254. The Senator

then referred to cases from Wisconsin, Alabama, and Ohio which imposed various

sanctions on sheriffs for the actions of their deputies. Id.16 The Senator concluded,

“how do you limit [section 30.07] to tort liability when these other jurisdictions do

not, nor does the face of the statute limit it to tort liability?” Id. at 256. Plaintiff’s

counsel responded, in pertinent part, that the out-of-state cases were distinguishable

because they involved law enforcement standards, policies, and practices; and

because they involved procedures unlike Florida’s suspension and removal process.


       16
          In addition to Brophy, cited in note 13 supra, the Senator referred in this question to
Heintz v. Hamann, 10 Ohio N.P. (n.s.) 569 (Ct. Com. Pl. of Ohio, Hamilton Cty. Jan. 1911), and
appears—although the record is unclear—to refer to Wright v. Bailey, 611 So. 2d 300 (Ala. 1992).
                                               47
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 48 of 81




Id. at 257–58; see also id. at 327 (Plaintiff’s counsel, arguing “[t]he authority with

regard to the sheriff’s operation of the sheriff’s office, is not that of a shadow or an

alter ego function”). The Senator asked whether Plaintiff’s counsel agreed with

Heintz that public office is a public trust, and that Plaintiff “had a public trust, and

that imposed upon him a unique responsibility, given his position as a sheriff.” Id.

at 260. Plaintiff’s counsel did not directly answer the question, saying instead that

Plaintiff “embraces the constitutional obligation vested in him.” Id. at 261. Later, a

Senator asked whether Defendant DeSantis had referenced section 30.07 as part of

the basis for suspending Plaintiff. Id. at 292–93. Plaintiff’s counsel responded,

      Let me be very clear, your recollection is one hundred percent right.
      30.07 shows up in the executive order. It shows up throughout this.
      That statute, as a duty[,] an obligation, was made a part of the case. I
      recognize that. We confronted it. This issue of alter ego or, some
      case[s] would call it, derivative liability was not the subject of litigation.
      What was the subject, and I don’t mean to parse, sir, what was the
      subject is whether Scot Peterson’s acts are the acts of [Plaintiff]. And
      that was litigated on the criminal charge against Scot Peterson.

Id. at 293 (emphasis added).

      During the portion of the meeting set aside for public commentary, a member

of the public spoke briefly about section 30.07, and also explaining section 30.071

had been amended in 1994 to limit section 30.07. Id. at 352. Another member of

the public—an attorney representing the families of three students killed in the

Marjory Stoneman Douglas shooting—took the floor to argue that section 30.07 was

intended to apply beyond mere civil liability for deputies’ actions because, when it
                                           48
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 49 of 81




was passed, Florida had not waived its sovereign immunity in civil actions, and so

no such liability would have existed at the time. Id. at 376–77. A third opined that

“to say [Plaintiff] is responsible for every employees’ [sic] failure to act is unrealistic

and unreasonable.” Id. at 381. During the floor debate, Senators referenced the

“alter ego” interpretation of section 30.07, id. at 427, 456–57; and the argument that

a sheriff’s position is different from other public offices, id. at 436–37; but none

discussed or referenced case law from states other than Florida.

       This Court fails to see how it would be improper for the Florida Senate to

consider cases from other jurisdictions in this way, under any application of

Mathews. This Court is aware of no principle of law which makes consideration of

persuasive authority a violation of due process. Courts regularly consider cases from

different jurisdictions when relevant and helpful to their analyses. See, e.g., Farley

v. Collins, 146 So. 2d 366, 368 (Fla. 1962) (interpreting a Florida statute which was

based on a New York statute, and explaining that “[t]o the extent . . . the Florida

statute and the New York statute are in harmony, we would look to the New York

decisions as a guide to our own conclusion”); but see Palladino Holding Corp. v.

Broward Cty., 504 So. 2d 465, 468 (Fla. 4th DCA 1987) (“Case law of other states

is of dubious precedential value when statutory provisions are involved that are

significantly different from Florida’s.”). Forbidding the Florida Senate from looking

to caselaw from other states for guidance in uncharted territory would also increase

                                            49
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 50 of 81




the likelihood of an erroneous determination, particularly due to the dearth of

appellate remedies. For the opposite to be true, this Court would have to credit the

idea that the Florida Senate would somehow fail to account for the fact that cases

from outside Florida are not applying Florida law—an absurd suggestion to make

about one chamber of a state’s lawmaking body. Taking the allegations in the

complaint and the attachments thereto in the light most favorable to Plaintiff, this

Court must conclude Plaintiff has failed to state a claim with respect to the

consideration of out-of-state caselaw because doing so is permissible under any

theory of due process. The matter might be different if the complaint alleged the

Rules Committee—or the Florida Senate more broadly—ignored Florida law and

arbitrarily followed contradictory caselaw from another jurisdiction; but Plaintiff

does not so allege, and even if he did the attachments would belie that allegation.

Under any theory of due process, Plaintiff has failed to state a claim as to the

consideration of cases from other jurisdictions.

      As to Plaintiff’s allegation that the “alter ego” theory was never presented to

the Special Master, this is clearly contradicted by the attachments to the complaint

and this Court is forced to conclude Plaintiff fails to state a claim as to this item. Cf.

Friedman, 520 F.3d at 1295 n.6 (explaining that, in the event of such conflict, the

attachments to the complaint control). Assuming, without deciding, that arguing a

theory before the Rules Committee without first presenting it to the Special Master

                                           50
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 51 of 81




would violate due process, the attachments to the complaint reflect that Defendant

DeSantis advanced the “alter ego” interpretation of section 30.07 from the very

beginning of the process.         Executive Order 19-14 cites section 30.07, refers

repeatedly to deputies “acting on behalf of and in place of [Plaintiff],” and specifies

that, although sheriff’s deputies have tactical discretion, “the responsibility for the

exercise of that discretion falls upon the elected sheriff.” ECF No. 2-1 at 2–4. The

bill of particulars likewise alleges Plaintiff is responsible for his deputies’ acts and

omissions as if they were his own, based on section 30.07. ECF No. 2-8 at 6, 8, 10,

11–13. Defendant DeSantis also argued this theory of Plaintiff’s responsibility

before the Special Master, who rejected it as “impractical.” ECF No. 86-4 at 24; see

also ECF No. 86-2 at 50 (Defendant DeSantis’s proposed recommended order,

arguing that, because of their sweeping constitutional and statutory powers, sheriffs

may appoint deputies and are “explicitly responsible” for their deputies’ “neglect in

office”).      Contrary to Plaintiff’s characterization, Defendant DeSantis’s

supplemental memorandum to the Rules Committee, ECF No. 90-1, did not raise

any new arguments.17 Taking the contents of that memorandum in the light most

favorable to Plaintiff, it merely added additional detail and authority to arguments


       17
           Moreover, the attachments to the complaint reflect that this memorandum was never
distributed to the Senators. See ECF No. 90-2 at 148 (Defendant DeSantis’s counsel, saying it was
his understanding it had not been distributed); ECF No. 90-4 at 92 (Senator, commenting during
full Florida Senate debate, that “there was this memorandum of law that, as I understand it, has
never been distributed and no one has seen”).

                                               51
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 52 of 81




that had already been advanced. The closest analogy would be a motion for

reconsideration of that nonfinal ruling. 18 Following the Special Master’s ruling that

section 30.07 did not hold Plaintiff liable for the actions of his deputies, Defendant

DeSantis submitted a brief to the Rules Committee citing Florida case law showing

section 30.07 does precisely that. The words “alter ego” may not have been used in

filings prior to that point, but the substance of the argument remained the same.

Defendant DeSantis also offered more detail on the supporting rationale that section

30.07 should be interpreted in this way due to the sheriff’s unique and sweeping

powers, first alluded to in Defendant DeSantis’s proposed recommended order to the

Special Master and expanded upon before the Rules Committee—a proceeding in

which Plaintiff not only had an opportunity to respond to the argument, but did in

fact respond to it. And Plaintiff’s counsel admitted to the Rules Committee that he

had confronted and litigated the issue of whether Deputy Peterson’s actions were

Plaintiff’s actions, and the meaning of section 30.07. ECF No. 90-2 at 293. In

summary, the attachments to the complaint establish beyond question that the “alter

ego” argument, however denominated, was not a “new” argument raised for the first




       18
          In federal court, a motion for reconsideration is proper at any time before final judgment
is entered, and in that posture a court may revise its prior orders to correct clear errors of law or
fact. Fed. R. Civ. P. 54(b); Bryan v. Murphy, 246 F. Supp. 2d 1256, 1258 (N.D. Ga. 2003). This
Court is aware of no suggestion that allowing for such revision violates due process—rather,
correcting manifest error would seem to be an essential element of due process.
                                                52
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 53 of 81




time before the Rules Committee, and Plaintiff therefore cannot state a claim for a

due process violation with respect to this issue.

      In short, the attachments to the complaint bear out Plaintiff’s allegation that

the Florida Senate considered case law from other states; but the law establishes

beyond any question that this does not offend due process to the extent Plaintiff

alleges it was done. Furthermore, the attachments conclusively contradict Plaintiff’s

allegation that the Florida Senate considered an “alter ego” argument not raised

before the Special Master. The attachments show that, to the contrary, this argument

was present from the beginning of the suspension and removal proceedings.

Accordingly, this Court must conclude Plaintiff fails to state a claim as to either of

these issues.

                             Emergency Radio System

      Plaintiff next alleges the Rules Committee “considered . . . holding [Plaintiff]

responsible for the failures of the Broward County emergency radio system despite

[Defendant DeSantis] having withdrawn that allegation from the suspension

decision.” ECF No. 1 at 14–15.

      Executive Order 19-14 does not single out the Broward County emergency

radio system as a specific basis for Plaintiff’s suspension. See generally ECF No.

2-1. The executive order of suspension did, however, incorporate the whole of the

Initial Report and alleged that the criticisms of Plaintiff and BCSO contained therein

                                          53
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 54 of 81




constituted further incidents of Plaintiff’s incompetence and neglect of duty. Id. at

6–7; see ECF Nos. 14-1, 15-1, & 16-1 (Initial Report).19 Relevant here is the final

portion of Chapter 7 of the Initial Report, which catalogues in great detail the

technical issues law enforcement agencies experienced with their radio

communications when responding to the Marjory Stoneman Douglas High School

shooting and recommends statewide changes to address the issues that arose. ECF

No. 15-1 at 217–21. It describes BCSO’s inability to patch into the Coral Springs

Police Department (CSPD) radio communications (a responsibility assigned to

BCSO by county protocol) and the difficulty BCSO deputies had transmitting within

their own radio network due to “throttling” issues,20 “all of which resulted in the use

of hand signals, yelling, and confusion” at the school. Id. at 217. “In sum,” the

Initial Report states, “the [BCSO] radio system is old, its demand exceeds it[s]

capacity, and it crashes when too many users are on the system.” Id. at 219. The


       19
          The Initial Report is an approximately 360-page document. Plaintiff submitted it to this
Court via its inclusion in Defendant DeSantis’s collected exhibits entered during the hearing before
the Special Master, resulting in the Initial Report being spread across three separate docket entries,
ECF Nos. 14-1, 15-1, & 16-1, for which no table of contents was provided other than Defendant
DeSantis’s annotated exhibit list, ECF No. 4-3, itself a separate entry submitted more than a month
before the docket entries containing the exhibits themselves. Thus, one document, not of
extraordinary length standing alone, can only be read in its entirety by examining three separate
docket entries which are part of a larger series of six docket entries, all of which are incorporated
by reference into a different docket entry (that is, the executive order of suspension, ECF No. 2-1),
which is itself incorporated by reference into the complaint.
       20
          As the Initial Report explains, “[t]hrottling prevents radio transmissions and occurs to
prevent the radio system from crashing due to its capacity being exceeded. [. . .] Throttling creates
a communications paralysis . . . [and] a delay in communication between responding deputies.”
ECF No. 15-1 at 219.
                                                 54
       Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 55 of 81




Initial Report found the radio issues BCSO experienced during its response to the

shooting “hampered the response and caused officer safety issues” and “hampered

effective command and control,” and that although alternative channels were

available “there was inadequate common knowledge that the channels existed, and

personnel were not trained in how to easily access the channels.” Id. at 220.

Moreover, the Initial Report found “[t]he same radio problems also happened during

[BCSO]’s response to the Ft. Lauderdale Airport shooting in January 2017.” Id. at

221.

        Plaintiff argued to the Rules Committee that the allegation concerning the

emergency radio system “was withdrawn prior to the trial” before the Special Master

on the basis of deposition testimony from former Florida Senator Steven A. Geller,

who had become a Broward County Commissioner at the time of the Special Master

hearing. ECF No. 90-2 at 291. This deposition settled the matter so conclusively in

Plaintiff’s favor, Plaintiff argued, that Defendant DeSantis admitted defeat and

withdrew the allegation.     Id. at 242, 285.    The Special Master’s Report and

Recommendation does not address allegations relating to the emergency radio

system. See generally ECF No. 86-4. The Special Master did, however, discuss it

with Senators during the Rules Committee meeting. Given that the emergency radio

system was part of the executive order of suspension (via incorporation of the Initial

Report) but then seemed to vanish without explanation from the Special Master’s

                                         55
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 56 of 81




Report and Recommendation, it is unsurprising that several Senators inquired about

it. Early in the Special Master’s questioning, a Senator referenced the Initial Report

and asked “who would bear responsibility with respect to a radio system that is

acknowledged to be tragically and totally flawed?” ECF No. 90-2 at 19. The Special

Master answered that the report was very long, and that it criticized other entities in

relation to the radio system in addition to BCSO. Id. at 20. The Senator then asked

whether the Special Master thought “it was appropriate for [Plaintiff] to blame the

[sic] Broward County, and also the Broward County administrator [sic] for this

failure” when he had “a full, at least, year’s worth of knowledge as to the total

breakdown in the communication system” following the airport shooting. Id. The

Special Master said he disagreed with Plaintiff, but clarified that “there were a lot of

people or institutions to blame” and that he was not “supportive of . . . the blame

game on that issue.” Id. at 21. Referring to Plaintiff’s assignment of fault to

numerous other entities, the Special Master said, “that’s what he articulated in his

brief, but I did not concur in any of that, and therefore it was not included in my

report.” Id. at 22. Asked about whether Plaintiff should be held responsible for the

failings of BCSO because he was the Sheriff, the Special Master opined the failures

in question were institutional ones, and continued:

      Particularly, the radio system. Yes, I’m sure that that was [Plaintiff’s]
      responsibility. It was likely delegated to someone, but ultimately it was
      his responsibility, but the [Initial Report] is clear in pointing out, I
      believe, that the radio system was a system-wide failure, not
                                          56
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 57 of 81




       attributable solely to any component or, in this case, [Plaintiff], the
       Broward Sheriff’s Office.

Id. at 24. The Special Master explained the BCSO—and therefore, Plaintiff—were

in part responsible for the radio system and the failure to follow up on the lessons of

the airport shooting, but also that Defendant DeSantis had failed to establish “who

was most responsible and where should that finger be pointed most directly.” Id. at

26; see also id. at 33 (Special Master, clarifying that he did not “recall specific

reference to funding of the radio system”); id. at 68 (as to whether it was BCSO’s

responsibility to maintain the radio system, Special Master responding “I would

suggest that any agency that serves the people, that finds a component deficient,

should report that and should follow up on that” but clarifying BCSO was only one

such agency).21 The Special Master explained the radio system “is a Broward

County Commission function and if it wasn’t funded, [BCSO] couldn’t purchase it.”

Id. at 69. Another Senator had previously served on a different committee which

had been “presented with a lot of information last year . . . about widespread failures



       21
           The Special Master also notes that, had Defendant DeSantis “done that, had that been
presented to me, I may have had—there may have been a different outcome of my
recommendation, but it was not presented to me in the way that your question frames.” ECF No.
90-2 at 26–27. It is noteworthy that the Special Master does not mention even once that Defendant
DeSantis waived or withdrew the issue, and instead only presents his ore tenus recommendation
that the evidence did not, in his view, support the conclusion that Plaintiff was solely responsible
for the problems with the radio system. Despite the withdrawal of the allegation, the Special
Master was apparently familiar enough with the underlying facts that he was comfortable making
a recommendation to the Rules Committee about it—and moreover, a recommendation that was
favorable to Plaintiff.
                                                57
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 58 of 81




of the radio system throughout law enforcement in our state” as well as “confusion

with 911 routing,” and asked the Special Master for context about the way radio

systems throughout the state were operating. Id. at 95. The Special Master answered

that, although it was not included in his report, he had “concluded personally . . . that

the radio systems in Broward County contributed in a significant way to each one of

these two tragedies or certainly the aftermath.” Id. at 96. He went on to specify

once again, however, that “it was a systemic failure” and BCSO was only one of the

multiple decisionmakers involved. Id. at 98.

      Having asked the Special Master about the radio system, the members of the

Rules Committee proceeded to seek responses and clarification from the parties as

well. Defendant DeSantis’s presentation focused on the alter ego doctrine and

“command and control failures” and did not reference the radio system. Id. at 115–

38. During questioning, one Senator asked whether “the existing record,” including

information “relating to the matters that you have just presented to us, such as the

communication system and other things similar to that” such as deputies being

unable to remember the training they had received, “support[s] the kind of

institutional failure that must be the failure of the sheriff himself?” Id. at 141–42.

Defendant DeSantis’s counsel answered in the affirmative. Id. at 142. Another

Senator questioned Defendant DeSantis’s counsel about the practical effect of “radio

difficulties” during the Marjory Stoneman Douglas shooting, and counsel responded

                                           58
    Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 59 of 81




that, although BCSO “had the throttling issues that they had experienced problems

in the past with,” he did not recall “any indications” that BCSO had such problems

in the time when the shooting was actually occurring, only during the response phase

afterwards, “and certainly for the deputies that were stationed outside and never went

in, they wouldn’t have had those radio problems.” Id. at 193. Given that the focus

of Defendant DeSantis’s argument was on Plaintiff’s alter ego responsibility for

those deputies’ failure to engage the shooter, this is tantamount to an admission that

any issue with the radio system had nothing to do with that particular ground for

Plaintiff’s removal.

      In his presentation, Plaintiff’s counsel went out of his way to confront the

discussion about the radio system.

      Let me be very clear, the governor on the record, through his lawyer,
      said to the special master, we withdraw any allegation that the
      communication system failures or not failures, have anything to do with
      this case. We were not given the opportunity to confront that because
      the governor said, that’s not part of the case. That’s not something the
      governor proved, and that’s only a review by this Senate as to what the
      governor attempted to prove. And by the way, the evidence is one
      hundred percent clear, the reason they withdrew that, Senator Geller
      testified all about the communication system and the years[-]long
      process and the efforts by the Broward Sheriff’s Office to bring about
      an effective communication system.

Id. at 240–41. He then gave an overview of the evidence showing BCSO had tried

to create “workarounds recognizing the existing technology deficiency.” Id. At

another point, he explained that “the radio communication issue” prevented BCSO

                                         59
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 60 of 81




deputies from learning information contained in 911 calls during the Marjory

Stoneman Douglas High School shooting. Id. at 271. Later, a Senator asked if

Plaintiff’s counsel could tell him “the process by which the communication system

was funded for the Broward Sheriff’s Office,” specifically “is that a county function

or—how does that system work in terms of the sheriff receiving funding, if you will,

for the communications system?” Id. at 283–84. Plaintiff’s counsel responded at

length,22 explaining again that former Sen. Geller had “testified extensively in

deposition about this . . . and there was other testimony corroborating this,” and that

Defendant DeSantis had withdrawn the allegation due to the strength of that

testimony. Id. at 284; see also id. at 291–92 (Plaintiff’s counsel, explaining this for

the third time). Plaintiff’s counsel explained BCSO merely used the system but had

“no authority whatsoever” to make changes to it, nor to create its own independent

system, and that “for several years” all the relevant agencies—including BCSO—

had been working on the “multi-hundreds of millions of dollar[s] project” to upgrade

the emergency radio system. Id. at 284–85. Plaintiff, he said, “was constantly

banging at the door, sitting at the table, we’ve got to do something and did a

workaround” and that these workarounds represented Plaintiff having “learned from

the problems” of the past. Id. at 285–86.            Still later, another Senator inquired


       22
           In fact, following Plaintiff’s counsel’s answer, the Chair of the Rules Committee
editorialized, “Thank you, Mr. Kuehne. If that qualifies as brief, I’m not sure what long looks
like.” ECF No. 90-2 at 286.
                                              60
    Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 61 of 81




whether a request had been made since the Marjory Stoneman Douglas High School

shooting for additional funding related to the radio system. Id. at 330. Plaintiff’s

counsel responded that, until he was suspended, Plaintiff “was part of that

process . . . for discussing with the county moving the county, along with where the

new radio tower was going to get built and what was needed to effectively

communicate across Broward County.” Id. at 331–32.

      During the debate portion of the Rules Committee meeting, the radio system

was mentioned just once. As she was describing the vast quantity of details she had

been listening to and sorting through during the meeting, one Senator said

      and so I’m sitting here all day like, well, this is one, and there is eight
      here, and there is four here, and actually this is the time, and this radio
      system—at the end of the day, we talked a lot about how you can come
      to the decision that you come to today, and it’s not lost on me that
      Luke’s birthday is on Friday . . ..

ECF No. 90-2 at 458–59. She then focused her discussion on holding Plaintiff

“accountable” for former deputy Peterson’s failure to intervene in the Marjory

Stoneman Douglas shooting. Id. at 59. During public testimony, a member of the

public explained in detail why any issues with the radio system were not Plaintiff’s

fault. Id. at 350–51.

      The radio system came in for considerably greater mention during the debate

of the full Florida Senate. One Senator, who voted to remove Plaintiff, said

“[e]quipment matters. The deputies had to work with radios that were constantly

                                          61
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 62 of 81




throttling since they were outdated and not able to handle the immense radio traffic.

And this was buttressed by the Fort Lauderdale Airport shooting but the issues were

never fixed.” ECF No. 90-4 at 53. Another Senator spoke at greater length and

linked the problems with the radio system to the failure of BCSO deputies to run

into the high school, attributing that to their lack of information about the situation.

Id. at 77–78. She then explained that, in her view, Plaintiff was

      not directly responsible for that circumstance. Not to say somebody
      isn’t. But funding issues are important, particularly when it comes to
      communication. There is advanced technology that can be used also to
      help deputies and officers get to a scene sooner, as well as directly
      pinpoint where fire shots are coming from. They didn’t have that.

Id. at 78. This Senator then questioned the logic of holding Plaintiff accountable for

a failure that involved several different agencies and institutions, and whether

Plaintiff could be blamed for a problem he did not have the equipment necessary to

solve. Id. at 79–81. The final mention of the radio system during the Senate’s debate

was from a Senator who held up not the problem of the radio system itself, but of

Plaintiff’s response to the allegations about that problem as an example of what in

his view was Plaintiff’s failure to accept responsibility for institutional problems.

Id. at 144–45.

      In summary, the attachments substantiate Plaintiff’s allegation that the Florida

Senate considered allegations about Broward County’s emergency radio system

which Defendant DeSantis had abandoned. The attachments do, however, illustrate

                                          62
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 63 of 81




that both Plaintiff and the Special Master had—and took—the opportunity to argue

the issue to the Rules Committee (and thus to the Florida Senate). In particular,

Plaintiff repeatedly informed the Rules Committee that Defendant DeSantis had

withdrawn the issue and also presented substantive argument that, in his opinion,

conclusively disproved the allegation.

      This Court concludes Plaintiff has not stated a procedural due process claim

with respect to the emergency radio system. The gravamen of Plaintiff’s argument

is that Defendant DeSantis withdrew the allegation; but, as this Court has explained,

the issue is not whether the Rules Committee and/or the Florida Senate breached

Florida’s state-law procedural rules. The issue is whether Plaintiff received notice

of the allegations and a meaningful opportunity to be heard and clear his name. By

way of analogy, Plaintiff was not told he would be tried for robbery, only to show

up for trial and learn he was in fact being tried for murder. Plaintiff received

meticulous notice of the charges against him through the executive order of

suspension and the bill of particulars, including those concerning the emergency

radio system. He had an opportunity to subpoena and depose witnesses, to gather

and present evidence in his defense, and seized that opportunity with such force that

Defendant DeSantis himself was apparently convinced. Cf. Nash, 812 F.2d at 664

(holding, in part, that an opportunity to present contrary evidence to discredit adverse

testimony satisfied due process); Campbell v. Pierce Cty., 741 F.2d 1342, 1345 (11th

                                          63
    Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 64 of 81




Cir. 1984) (explaining post-termination hearings involving liberty interests require

only “that the claimant have notice of the charges which have been raised against

him, and an opportunity to refute, by cross-examination or independent evidence,

the allegations which gave rise to the reputational injury”). The Special Master

agreed with the result, if not with all the particulars, and told the Rules Committee

as much. Plaintiff then argued the matter before the Rules Committee, pointing to

the allegedly overwhelming evidence that was before the Rules Committee,

responding to the merits of the allegation about the emergency radio system and not

resting solely on Defendant DeSantis’s withdrawal of it. Applying Mathews, the

interest at stake was weighty indeed, but the risk of an erroneous deprivation through

the procedure Plaintiff alleges he received was appropriately controlled for by that

very substantial procedure, and further procedural protection in the form of

additional opportunities for discovery, argument, or confrontation would not add

much probative value. This Court concludes Plaintiff fails to state a claim as to this

issue

                                No-Confidence Vote

        Fourth, Plaintiff alleges the Rules Committee considered the results of a no-

confidence vote in Plaintiff held by a union of BCSO employees. ECF No. 1 at 15.

This vote received brief discussion at three points in the Rules Committee meeting.

The first was during the questioning of the Special Master, who stated Defendant

                                          64
    Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 65 of 81




DeSantis had not presented him with any evidence about it. ECF No. 90-2 at 61–

62. It is unclear how the evidence of this no-confidence vote arose, but the most

favorable inference to Plaintiff would be if Senators discovered it during the course

of independent research or discussions with outside sources, such as a

communication with Defendant DeSantis’s office. Accordingly, this Court will

assume that is how the members of the Rules Committee learned of it. Later, a

second Senator raised the point, and asked whether the Special Master was “aware

that that [sic] particular vote involved only twenty percent of [BCSO] officers and

only one union, and that there were other officers who were not at all involved in

that vote?” Id. at 79. The Special Master again said he had “no knowledge of that,”

and further explained that he did not think it was relevant in any case. Id. at 79–80.

During public comment before the Rules Committee, a relative of one of the slain

students made an isolated reference to this vote, saying only “[t]he International

Union of Police Association, six hundred and twenty deputy union was right in

voting no confidence in [Plaintiff].” Id. at 406. The no-confidence vote was not

mentioned at all during the full Senate’s debate. See generally ECF No. 90-4. To

the extent Plaintiff alleges the Rules Committee considered this union vote,

therefore, the attachments support that allegation. To the extent, however, Plaintiff

alleges he had no opportunity to respond to this issue, the attachments contradict the

complaint.

                                         65
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 66 of 81




       Taking the complaint and the attachments in the light most favorable to

Plaintiff, this Court concludes Plaintiff fails to state a claim with respect to the

Florida Senate’s consideration of the no-confidence vote. As explained below, due

process under these circumstances does not prevent individual Senators from

conducting independent research, so the inclusion of this information was not

problematic in that sense. Plaintiff also had a meaningful opportunity to respond to

this information during his presentation to the Rules Committee, though Plaintiff

chose not to avail himself of that opportunity—perhaps because the Senators and the

Special Master had done so for him. Cf. Nash, 812 F.2d at 664 (explaining that the

appellants’ failure to “avail themselves of the opportunity to question the witnesses

through the chancellor cannot be characterized as a denial of process”). Plaintiff’s

claim as to this issue attempts to cloak a relevance objection in due-process drapery,

and it lacks merit. Taking the complaint and attachments in the light most favorable

to Plaintiff, this Court concludes Plaintiff has failed to state a claim with respect to

this issue.

                       Independent Research and Knowledge

       Fifth, Plaintiff claims the consideration of “separate and undisclosed

‘research’ by members of the Florida Senate” violates his due process rights. ECF

No. 1 at 15. Several Senators alluded to independent research they had done, both

in the Rules Committee meeting and in the full Florida Senate’s debate. See, e.g.,

                                          66
    Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 67 of 81




ECF No. 90-2 at 64, 92 (mentioning newspaper articles), 141, 310, 313; ECF No.

90-4 at 112–13. As this Court noted above, some Senators appear to have become

aware through independent research of a no-confidence vote in Plaintiff held by a

particular union. Some Senators also specifically mentioned outside knowledge of

the underlying facts because of other activities they had undertaken in their official

capacities. ECF No. 90-2 at 95, 183. One even alluded to anecdotal knowledge of

correct law enforcement practices. Id. at 45 (“In fact, that’s because history shows

that the killer, when confronted, will either often, usually either shoot himself or

engage the individual who is engaging the killer, therefore, saving innocent lives,

right?” (emphasis added)).

      As pleaded, this Court could interpret Plaintiff’s claim as to this issue in three

ways. First, Plaintiff might mean to argue that due process forbids the Florida Senate

from considering any outside research, limiting it to a passive role of receiving

information. But “[l]egislatures are not constituted to conduct full-scale trials or

quasi-judicial proceedings and we should not demand that they do so.” Groppi v.

Leslie, 404 U.S. 496, 500 (1972). Legislatures are confronted with important and

highly detailed questions of fact in the ordinary course of their business, and they

have tools and infrastructure to address those questions. That those tools are not the

same as those a court would employ does not automatically render them problematic

in a due-process sense. And even though it is not literally a court, the Florida Senate

                                          67
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 68 of 81




was asked in this case to consider certain thorny legal questions, such as the meaning

and applicability of section 30.07, Florida Statutes. Under Mathews, this Court fails

to see how forbidding Senators from conducting their own research would reduce

the risk of an erroneous deprivation—in fact, it could only increase those risks.

      Second, Plaintiff might be contending the Florida Senate violated his due

process rights by considering its independent research without first notifying him of

the specific information that research uncovered and providing him an opportunity

to respond to each item of information. Balancing the Mathews factors, this Court

concludes such an exhaustive process would consume significant time and resources

for little gain.   This Court is unpersuaded by Plaintiff’s attempt to shoehorn

disclosure requirements similar to those in the Federal Rules of Civil Procedure into

an executive suspension and removal proceeding. Given the detailed notice Plaintiff

had of the charges against him, the length of time in which he had to prepare his

defense, and the exhaustive opportunities Plaintiff had to develop the facts

supporting that defense, requiring the Florida Senate to provide him additional notice

of the results of its research before Plaintiff’s counsel had the opportunity to address

it before the Rules Committee would be an unnecessary burden on the Florida Senate

and the parties before it.

      Third, Plaintiff might contend the outside research gave Senators knowledge

beyond the record presented to the Special Master, and that such knowledge should

                                          68
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 69 of 81




disqualify those Senators or in some other way renders the Florida Senate an unfair

tribunal. This lacks merit. Even in a criminal case, a defendant is entitled to a fair

and impartial jury, not a wholly ignorant one. See Skilling v. United States, 561 U.S.

358, 381 (2010) (“Prominence does not necessarily produce prejudice, and juror

impartiality, we have reiterated, does not require ignorance.”).           During his

presentation to the Rules Committee, Plaintiff’s counsel admonished the Senators

that they ought to focus their consideration on the evidence before the Special Master

and accord that evidence greater weight than any other information presented—

effectively, Plaintiff’s counsel gave a curative instruction. ECF No. 90-2 at 313–18.

The Florida Senate may wish to exercise its discretion to make rules providing for

the exclusion, in future removal proceedings, of Senators who have substantial

knowledge of the underlying facts, either through investigations they conducted

while sitting on other committees or for some other reason; but, in weighing the

Mathews factors, this Court cannot conclude due process requires the Florida Senate

to do so.

       Accordingly, taking the complaint and its attachments in the light most

favorable to Plaintiff, this Court concludes Plaintiff has failed to state a claim as to

this issue.




                                          69
    Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 70 of 81




                            Comments from the Public

      Sixth, Plaintiff claims the Florida Senate failed to afford him due process

when it considered comments from members of the public without giving him prior

notice of the content of those comments, meaning Plaintiff had “no opportunity to

adduce corrective or countervailing information.” ECF No. 1 at 15.

      After the Special Master’s report and the parties’ presentations and before

holding debate, the Rules Committee heard almost two hours of comments from

members of the public on the subject of whether to remove or reinstate Plaintiff. See

ECF No. 90-4 at 25 (Rules Committee Chair Benacquisto, describing the sequence

of proceedings); see generally ECF No. 90-2 at 333–422 (transcript of public

comments). Some members of the public commented in favor of Plaintiff, while

others supported removing him. Some were quite vehement, on both sides. See,

e.g., id. at 337 (in favor of removal), 338 (in favor of reinstatement). Among the

members of the public who presented comments were relatives of students slain in

the Marjory Stoneman Douglas High School shooting, and one victim of that

shooting who was wounded and survived. Id. at 371. These comments were often

very emotional and on occasion asked the members of the Rules Committee to place

themselves in the victims’ shoes. See, e.g., id. at 397. It is inconceivable these

comments did not influence the Senators to some degree.




                                         70
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 71 of 81




      Before the public comments began, Plaintiff’s counsel told the Rules

Committee that he

      recognize[d] the obligation of the Senate to hear from the public. I
      think it’s an important aspect, but the Senate can’t be distracted from
      the evidence that was presented by the [G]overnor, and I mean that
      respectfully, that everybody who speaks as a member of the public is
      certainly entitled to speak, but it doesn’t rise to the level of evidence to
      be considered by the Senate in deciding whether the [G]overnor has
      proven [his] case.

Id. at 316–17. Some support exists in the law for treating this failure to object as a

waiver of the point Plaintiff now raises. See Nash, 812 F.2d at 662 (explaining any

due-process objection to the timing of the hearing had been waived by the “express

agreement” and “acquiescence” of the plaintiffs to the timing).            But even if

Plaintiff’s counsel did not waive the issue, and if this Court interprets his statement

as a sort of curative instruction to the Florida Senate, the fact remains that Plaintiff

was on notice that the Rules Committee would hear public comments and that

Plaintiff had a meaningful opportunity not just to offer evidence to counter the

substance of those comments but also to make argument to the Rules Committee

about the weight to assign to them. See id. at 664 (explaining “appellants presented

statements and witnesses in their behalf, the testimony of whom, if given credence

by the board, was itself capable of challenging the inferences suggested by the

testimony of the accusing witnesses”). Furthermore, these members of the public

were offering comment, not testimony. They were not witnesses whose statements

                                          71
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 72 of 81




are proper only insofar as they make a fact in issue more or less likely. Instead—as

Plaintiff acknowledged—they are an important part of the Florida Senate’s

proceedings.     Applying the Mathews framework to this question, this Court

concludes the burden of collecting and providing Plaintiff with notice of the

substance of public comments would be significant and impractical, would not

improve the probative value of the proceedings, and would not materially reduce the

risk of an erroneous deprivation.           The substantial discovery process Plaintiff

undertook, together with his multiple stages of opportunity to introduce and argue

the facts supporting his defense and contradicting any unfavorable public comment,

were more than sufficient here. Accordingly, this Court concludes Plaintiff has

failed to state a claim as to this issue.

                              “Ex Parte” Communications

       Seventh and finally, Plaintiff alleges “unknown but admitted ex parte

communications by the Governor’s Office with individual Senators that were never

disclosed to [Plaintiff] and the content thereof [ ] never made a part of the Senate

record” violated his right to procedural due process. ECF No. 1 at 15. Defendant

DeSantis’s counsel made the existence of these contacts a matter of record before

the Rules Committee, saying




                                              72
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 73 of 81




      I’ve met with many, many [S]enators on both sides of the aisle, and I’ve
      talked about, you know, our theory of the case. I’ll be very up front on
      that. I’m not shy about that, because nobody gave up their right to
      petition the government, including the [G]overnor, so that’s just part of
      that process.

ECF No. 90-2 at 175–76. Various Senators also acknowledged they had been in

contact with individuals representing Defendant DeSantis, and with members of the

public not affiliated with the parties who gave input outside of the Rules Committee

meeting. See ECF No. 90-4 at 33, 37, 48–49, 98, 108–09. 23 For the most part, the

content of those communications is not part of the record. Plaintiff’s counsel,

meanwhile, explicitly disavowed having any contact with Senators outside the Rules

Committee meeting. “None. And if I could just expand, when I say none, not

[Plaintiff’s counsel], not any person acting on behalf of [Plaintiff]. None.” ECF No.

90-2 at 290. Plaintiff’s counsel explained he had not engaged in such contacts

because he did not believe it should be allowed. Id.

      Plaintiff leans heavily on several cases to support his argument that contacts

between Defendant DeSantis and individual Senators were improper. The first is

the Supreme Court of Florida’s rejection of Plaintiff’s quo warranto challenge to his

suspension, in which the majority explained the Florida Senate “is nothing less than

a court provided to examine into and determine whether or not the Governor


      23
         One Senator on the Rules Committee mentioned receiving a phone call asking “Have
you read Dudley’s report?” referring to the Special Master’s Report and Recommendation. ECF
No. 90-2 at 441. The Senator did not say whom the call was from.
                                            73
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 74 of 81




exercises the power of suspension in keeping with the constitutional mandate.” 269

So. 3d at 495 (quoting Hardie v. Coleman, 155 So. 129, 134 (Fla. 1934)). This,

Plaintiff contends, means the Florida Senate is acting as a court in the sense of being

a duly constituted judicial tribunal, with all the grave legal responsibilities implicit

in that status, including the duty to prohibit ex parte communications. But Plaintiff’s

reading of this language goes too far. The Supreme Court of Florida did not hold

the Florida Senate was literally a court during its consideration of an executive

suspension. Read in the context of the surrounding language, and the remainder of

the opinions in Israel, the statement is obviously metaphorical and expressive only

of the fact that the Florida judiciary will not invade the sound discretion of its

coordinate legislative branch by reviewing its ultimate determination in an appeal.

The Supreme Court of Florida did not hold, for example, that the Florida Senate’s

proceedings were governed by the Florida Rules of Civil Procedure or the Florida

Rules of Judicial Administration, which they would be if the Florida Senate were a

duly constituted judicial tribunal. Plaintiff does not dispute that the Florida Senate’s

proceedings were governed by its own procedural rules and precedents. And if the

Florida Senate were literally a court for these purposes, it would be exercising

judicial power—but the law makes clear the Florida Senate exercises executive

power in a removal proceeding. Joughin, 138 So. at 395 (“The power of removal

being executive and in no sense judicial, the courts will not interfere with the

                                          74
    Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 75 of 81




executive or the Senate in the performance of this function.” (emphasis added)).

Though analogies to familiar judicial procedures are occasionally useful in

describing the conduct of executive suspension and removal proceedings, the law

does not support taking those analogies literally. The Supreme Court of Florida’s

reasoning in Israel does not support Plaintiff’s argument.

      The remainder of Plaintiff’s cases are similarly unhelpful. They do not

conclusively snuff out his claim as to this issue, but neither do they support it. They

either analyze the issues presented under inapplicable statutes or in easily

distinguishable situations, and thus fail to move the needle. See Morgan v. United

States, 298 U.S. 468, 477–78 (1936) (analyzing statutory requirement of “a full

hearing” and explicitly declining to reach due process question); Richardson v.

Perales, 402 U.S. 389, 410 (1971) (holding, in part, that consultants’ reports could

be admitted and relied upon in a Social Security Administration benefits proceeding

because the petitioner could have subpoenaed and cross-examined the consultants,

though he did not, and the reports were otherwise relevant); PATCO v. Fed. Labor

Relations Auth., 685 F.2d 547, 563–68 (D.C. Cir. 1982) (analyzing whether certain

ex parte communications between a federal agency and interested parties violated

the Administrative Procedure Act); United Air Lines, Inc. v. Civ. Aeronautics Bd.,

309 F.2d 238, 240–41 (D.C. Cir. 1962) (analyzing whether a party’s conduct before

the CAB violated that body’s rules of procedure). This case is not before this Court

                                          75
    Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 76 of 81




on a claim arising out of a federal regulatory statute or the procedural rules of an

administrative agency. This is a due process claim, and this Court must analyze it

as such.

      Turning to the Mathews analysis, it would be naïve to suggest the risk of an

erroneous deprivation is not to some extent heightened by off-the-record

communications between the parties in an executive suspension proceeding and

individual members of the Florida Senate. The system our society uses to resolve

official disputes—that is, the judicial system—is organized around the principle that

an adversarial process is the most likely to discover the truth and avoid an erroneous

determination. In general, therefore, due process favors procedures which allow a

party to respond to their opponent’s arguments and correct any misapprehensions

the decisionmaker might otherwise be led into through the innocent mistakes or bad

faith of the opposing party. Additionally, there is value in having controversies

disputed in an open and transparent way, building and reinforcing public faith in the

fairness and rectitude of the results (and the institutions which arrive at them). This

is particularly true in the context of executive suspension and removal proceedings,

which by their nature involve highly charged questions of the public good and the

use of peremptory official authority with little opportunity for review or oversight.

      This must balance, however, against what the third element of the Mathews

analysis directs this Court to consider under these circumstances. At the risk of

                                          76
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 77 of 81




committing a tautology, it is important to remember that the Florida Senate is one

chamber of a state legislative body. The function of removing or reinstating a

suspended official is one the Florida Senate performs with all the usual tools at its

disposal, including the ability to hear from constituents and interested parties

regarding the relative merits or disadvantages of a particular course of action. The

Florida Senate also is to a large degree master of its own schedule, and given the

crowded nature of that schedule and the costs inherent in conducting legislative

business, this Court must also be mindful of the Florida Senate’s discretion and

authority to operate in an orderly and efficient fashion, and to use its characteristic

methods of operation in reaching its determinations on issues within the sphere of

its authority.

       Taking the above into consideration, this Court concludes due process does

not require an absolute ban on communications between a party and individual

Florida Senators in an executive suspension and removal proceeding. This Court is

certainly troubled, as anyone would be, by the notion that off-the-record discussions

might subvert a determination of the merits of an issue of great public importance,

especially given the lack of appellate remedies. In the due process context, however,

the existence of such communications is not the end of the inquiry. The fundamental

question is still whether Plaintiff had a meaningful opportunity to be heard on the

merits of the allegations against him, and thus a meaningful opportunity to clear his

                                          77
    Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 78 of 81




name. Here, although the exact content of the communications between Defendant

DeSantis and individual Florida Senators is not on the record, the attachments do

reflect the general nature of those communications and show they were in the nature

of argument about Defendant DeSantis’s theory of the case. And Plaintiff not only

had a remarkably full and complete opportunity to present his case, he also had

notice that the parties were allowed to meet with individual Senators and argue their

case but chose not to avail himself of that avenue. This Court appreciates the

principled stand underlying Plaintiff’s decision—principles reflected in this Court’s

concerns about fairness and transparency, expressed above. It is not this Court’s

place to say whether the Florida Senate’s procedure was ideal, nor whether it mirrors

what this Court would have done in the Florida Senate’s place. The only issue is

whether it satisfied the requirements of due process. Balancing the Mathews factors,

although the existence of such communications gives rise to significant concerns

about the integrity of Florida’s suspension and removal process in the abstract, the

panoply of other procedural protections Plaintiff was afforded during this process

outweigh those concerns. Plaintiff had notice of the allegations against him and of

the substance of the communications between Defendant DeSantis and individual

Senators, and he had a sufficient opportunity to respond to both—not just in his

presentation to the Rules Committee, but by taking advantage of his own opportunity

to communicate with individual Senators. Plaintiff’s choice not to take advantage

                                         78
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 79 of 81




of all the tools at his disposal is not a due process violation. Accordingly, this Court

concludes Plaintiff has failed to state a claim as to this issue as well.

                                      Conclusion

      This case comes before this Court in an unusual procedural posture, and it

presents this Court with an unusual task. Rather than saying what the law is,

throughout its analysis of Defendants’ motions this Court has found itself in the

position of saying what the law is not. Plaintiff does not have standing to bring this

suit against Defendant DeSantis. This case does not present a political question or

other nonjusticiable issue. Removing Plaintiff from office is not a legislative act and

Defendant Galvano is not entitled to legislative immunity against this suit. And

finally, the Due Process Clause does not require a suspended official to receive

process amounting to a full-blown civil trial, with all the attendant strictures and

procedural protections, before the Florida Senate can remove that official from

office. As alleged in the complaint, Plaintiff had several months’ notice of the

charges against him; he had the opportunity to subpoena witnesses, take depositions,

cross-examine witnesses, present substantial documentary evidence, and had

repeated opportunities to both argue his case and respond to Defendant DeSantis’s

arguments, both orally and in writing. Plaintiff has failed to state a procedural due




                                           79
     Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 80 of 81




process claim against Defendant Galvano. 24 Plaintiff seeks to use the Due Process

Clause to transform the Florida Senate’s removal proceedings into an appeal from

the Special Master’s hearing, with the Florida Senate being bound to the record

before the Special Master and serving the limited role of reviewing his conclusion

according to a narrow set of delineated rules; but the Due Process Clause imposes

no such restrictions. Taken in the light most favorable to Plaintiff, the allegations in

the complaint and the information in the attachments show Plaintiff had notice of

the allegations against him and numerous meaningful opportunities to be heard,

respond to the allegations, and vigorously argue his positions. Due process does not

guarantee a perfect process, nor any particular process, and Plaintiff cannot use the

Due Process Clause to force the Florida Senate to provide him a more exhaustive

procedure just because he believes it would have been better to do so. This Court

does not decide today whether the process Plaintiff received was perfect, whether it

could have been made better, or even if it was what Florida law required. All this

Court decides is that, taking the facts alleged in the complaint—and as supplemented




       24
           This Court dismisses Plaintiff’s claims against Defendant Galvano without prejudice.
This Court cautions Plaintiff’s counsel, however, that compliance with Rule 11 of the Federal
Rules of Civil Procedure means Plaintiff’s counsel may not replead around facts he knows to exist.
But see Hoefling, 811 F.3d at 1277 (holding a district court may not consider the attachments to a
prior complaint when ruling on the merits of a motion to dismiss a subsequent amended complaint).
Whether an amended complaint would state a claim is one matter, but the requirements of Rule 11
are quite another.
                                               80
    Case 4:19-cv-00576-MW-MAF Document 93 Filed 05/05/20 Page 81 of 81




by the voluminous attachments to the complaint—in the light most favorable to

Plaintiff, it does not state a due process claim. Accordingly,

IT IS ORDERED:

   1. Defendant DeSantis’s Motion to Dismiss, ECF No. 24, is GRANTED IN

      PART AND DENIED IN PART and Plaintiff’s claims against Defendant

      DeSantis are DISMISSED for lack of standing.

   2. Defendant Galvano’s Motion to Dismiss, ECF No. 23, is GRANTED IN

      PART AND DENIED IN PART and Plaintiff’s complaint is DISMISSED

      without prejudice for failure to state a claim for which relief can be granted.

   3. On or before Friday, May 15, 2020, Plaintiff shall file either (1) an amended

      complaint; or (2) a notice stating his intention not to file a second amended

      complaint, in which case this Court will enter final judgment consistent with

      this Order.

      SO ORDERED on May 5, 2020.
                                       s/Mark E. Walker
                                       Chief United States District Judge




                                         81
